“ AN ACT RATIFYING THE AMENDED AND RESTATED
CONCESSION AGREEMENT BETWEEN THE REPUBLIC
OF LIBERIA AND FIRESTONE LIBERIA, INC ”

APPROVED MARCH 31, 2008

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA, LIBERIA

MARCH 31, 2008
at,
wot

AN ACT RATIFYING THE AMENDED AND RESTATED
CONCESSION AGREEMENT BETWEEN THE REPUBLIC OF
LIBERIA AND FIRESTONE LIBERIA, INC. .

_ It is enacted by the Senate and House of Representatives of the Republic of

Liberia in Legislature assembled:.. .. .,

SECTION 1: That from‘and immediatély after the passage of this Act, “AN
ACT RATIFYING ‘THE AMENDED AND RESTATED

INC.” as herein recited below word for word in the equally
authentic English Version be, and the same is hereby ratified,

tay.

SECTION III: That any and all obligations, covenants, terms and conditions
as contained in the above mentioned AMENDED AND
repealed.

SECTION IV: This Act shall take effect immediately upon the publication
into Handbill .

ANY LAW TO THE CONTRARY NOTWITHSTANDING,
FINAL

ay
wy

- 1.30 Private Land.

TABLE OF CONTENTS

1.1 2005 Concession Agreement
12 Additional Area,

1.4 Agreement
1.5 Agricultural Products .
1.6 Associates .
1,7 Centre...
1,8 Commercial Productio:
1.9 Communications ..
1,10 Concession Area
1.11 Convention..
1,12 Dependent
1,13 Dollars or U;
1.14 Effective Date
1,15 Farm Road ..
1.16 Firestone Acti’
1,17 Firestone Liberia
1.18 First Amendment Effective Date .
1,19 GDP Implicit Price Deflator.

1.20 Government........ ae

ARARRARULLWUWbwWvEUdKAD EF

1.24 Liberian Currency
1.25 Liberian Rubber Farmer
1.26 Minister,

1.29 Prevailing Market Rate of Exchange

1.31 Production...
1.32 Production Area
1.33 Profound Changes in Circumstances.
1,34 Regular Tenm......
1,35 Rehabilitation Term.
1,36 Rubber... sees

1.37 Rubber Development Fund.
1.38 Rubber Products,
1.39 Rubber Wood

Nua

FINAL

ius

ae

Sir
1.41 Taxes and Duties.
1,42 Term.

SECTION 2 PARTIES

Ei

SE

SECTION 6 CONSTRUCTION AND USE OF SUPPORT SYSTEMS.

SECTION 8 PUBLIC HEALTH AND SAFETY

FE

3.1 Rehabilitation Term .
3.2 Regular Term.
3.3 Extension of the Ter
TION.
4.1 Production and Other Basic Rights
4.2 Additional Areas .......:ccesreee
4.3 Incidental Rights ........c.sceece
4.4 Production Outside the Concession Ar
4.5 Other Natural Resources..........
4.6 Agricultural Surface Leasehol
4.7 Warranty of Firestone Liberia’s Right
4.8 Warranty of Ownership
4.9 Personal Property........
4.10 Supplemental Agreement .
INS ‘AY IN.
5.1 Facilities ..,
5.2 Frequencies
5.3 Utilities ..

6.1 ROMS... cceeeseeestees
6.2 Government Constructio!
6.3 Airport and Port Facilities
6.4 No Common Carrier
6.5 Banking Facilities ...

IQN 7.
7.1 Production...........

7.4 Sales Price of Rubber Produ
7,5 Replanting.........+
7.6 Purchase of Rubber .

BLL Procedures .....ccsseereseeeeees
8.3 Clean Water .

8.4 Sanitation..

N10
10,1 Education for Employee Dependents.
10.2 Assistance to the Harbel Multilateral High Schoo!

ii
.

10.3 Education for Shee of Governmey
ECTION 11 EMPLO AND TRAINING.
11.1 Employment
11.2 Training ...
WG Minimum n Wage ae rea

eu ACTURI

13.2 Cooperation with Gov ent
13.3 Sales of Rubber Wood to Liberian Manufacturers ..

Manufacturers ..

14.1 Community Programs.....
14.2 "3 Support for Liberian Farmers

18.2 Determination of Taxable Income ..

18.3 Accelerated Depreciation, Carry Forw

__18.4 Adjustment of Income Tax Liability .
T

19.1 Rental Fee ..
«19,2 Payment...
SECTION 20 OTHER PAYMENTS TO GOVERNMENT.
20.1 Turnover Tax...
20.2 Import Duties ...
20.3 ECOWAS Trade Levy.
-.20.4 Customs User Fees......
20.5 Withholding Tax on Interest
20.6 Withholding Tax on Dividen:
20.7 Withholding Tax on Certain Other Payments.
20.8 Goods and Services Tax...
20.9 Export Taxes........
20.10 Real Property Tax..

- 20,11 Inspection Fees..
20.12 Rubber Development Fees
20.13 Regulatory Fees.....
20.14 Other Taxes and Duties .

. 20.15 Adjustment of Liability .

iii
ION 21 y TIN!
21.1 Accounting...... eM
21.2 Exchange Control.
21.3 Currency of Payment..
21.4 Right to Remit and Receive
"21.5 Audit... Ral
Et 22
" 22.1 Maintenance of Records
22.2 Development Plan...:::
22.3 Reports..
22.4 Inspection.
22.5 Confidentiality
IN i

SECTION 23 ASSIGNMENT; CHANGE OF CONTROL,
SECTION 24 FORCE MAJEURE
24.1 Application

24.2 Definition.
24.3 No Required

a
Ba

SOR MIANAARA

25.2 Termination by Governmen
_,25.3 Opportunity to Cure «2...
"25.4 Disputes Regarding Events of Default .
"25.5 Winding-up Commission...

25.6 Contract Remedies Preserved

2
26.1 Non-Movable Assets
26.2 Movable Assets

27.1 Submission to rene

27.2 Nationality
27.3 Arbitrators.
27.4 Referee..
27.5 Venue.
_ 27.6 Award
27.7 Waiver of Sovereign Immunity .
27.8 Reservation of Rights:

27.9 Nature of Award.

27.10 Successors......
SECTION 28 INDEMNIFICATION .
SECTION 29 NOTICES...

29.1 Written Communic: i
29.2 Change of Address and Designated Recipier
SECTI W....
30.1 Applicability of Liberian Law

iv

FINAL

ARH
3

AMENDED AND RESTATED
CONCESSION AGREEMENT
°° BETWEEN Feovbegnarabagannn oie p
THE REPUBLIC OF LIBERIA. tee ata

AND
FIRESTONE LIBERIA, INC.
The Republic. of Liberia Tepresented by the Minister of Agriculture arid the Minister

of. Finance (hereinafter referred to as “Government”).
AND

|" Firestone Liberia, Inc,, a corporation organized under the laws of the Republic of
Liberia (hereinafter referred to as “Firestone Liberia”). : :

WITNESSETH:

a

WHEREAS, Firestone Liberia is an Affiliate of Bridgestone Firestone North
American Tire, LLC which is the successor to Bridgestone/Firestone, Inc., (formerly known as
The Firestone Tire & Rubber Company); z

WHEREAS, for periods beginning in 190 and continuing through 2003,
Firestone Liberia suffered the loss or destruction of, or damage to, significant assets in Liberia,
and the disruption of its Liberian business Operations due to the civil conflict in Liberia;

«gy: WHEREAS, Bridgestone/Firestone, Inc, made significant new investments in
Liberia after 1990 and Firéstone Liberia will make significant additional investment in Liberia ‘in:
order to a) repair or replace lost, damaged, or destroyed assets, b) provide for its future as a
going concern, and.c), restore, productive, Capacity to pre-1990 levels on.a sustained basis;

WHEREAS, Firestone. Liberia.is willing to continue.making' such significant» +>
additional investment in Liberia upon receipt of assurances from Government as to the tax,
fiscal and other terms that,will:govern; or apply'to,.Firestone Liberials\investment and operations

in Liberia; gut

WHEREAS, Government is desirous that Firestone Liberia should sustain its

business operations and:investment in Liberia‘ because of theit positive ‘effects'on employment
and economic activity.in Liberiaye: 3 Sm rap ogre pe

\
Ooh

1

FINAL
Thy Ra
WHEREAS, the National ‘Transitional Government of Liberia in order to induce,
support and recognize the level of new investment that Firestone Liberia intended to make in
Liberia and the economic objectives of the Parties as set forth in this Agreement, agreed to revise
the 1976 Concession Agreement in its entirety and entered into the 2005 Concession Agreement;

WHEREAS, in January, 2006 a democratically elected government assumed office
in-Liberia with a commitment to review all long term concession agreements and contracts
concluded by the predecessor National Transitional Government of Liberia and has proceeded to
conduct such a review with Firestone Liberia of the terms of the 2005 Concession Agreement;

WHEREAS, Government has proposed amendments to the 2005 Concession
Agreement in the light of the changed conditions that now exist, and other goals that the
Government wishes to see realized with respect to the rehabilitation and development of the
natural rubber industry i in Liberia, and Firestone Liberia has agreed to the amendment and _
restatement in its entirety of the 2005 Concession Agreement to include certain terms proposed
by Government; .

' "WHEREAS, the Parties agree that Firestohe Natural Rubber Company, LLC need no
longer be a party to this Agreement and as evidenced by its signature below Firestone Nafural
Rubber Company, LLC has agreed that it shall Bencerath cease to bea party to this Agreement; and

“WHEREAS, it is'the-intention of the Parties.that this Agreement will:hot be further
amended, and that the rights'and privileges granted to either of thein under this Agreement wilt
not be derogated from, other than by their mutual‘agreement,

ERE a
NOW, ‘THEREFORE, Government and Firestone Liberia have entered i into this
Agreement Pursuant to the terms wand conditions set forth below.
DLs sani as of

» The following terms whérever us¢ed'int this Agreement shall have the Tespective

meaninigs set forth: below: ee
ones oti

ld 2005 Concession Agreement +The Congession — by and-among;
Firestone Natural Rubber Company, LLC and Firestone Plantations Company and Government,
dated January 28, 2005 with an effective daté of April 12, 2005; :
uy DNR Pe te
noe 1,2 Additional. Area ~Land referred:to. in Section 4: ba as well as: any Private Land.
as may be leased to Firestone Liberia from time to time for Production, Infrastructure and/or - |i
Firestone Activities,

isin

13. Affiliate - A legal Per . n that, with respect toa second. legal Person, directly:
or indirectly controls, is controlled by, or is under common control, with that second-legal Person.

2

FINAL
ay

For purposes of this Section, contro! means the possession, directly or indirectly, by one legal
Person of more than 50 Percent of the equity of or voting power in another legal Person.

ee WA ee
14'Agreement ~ This Amended and Restated Concession Agreement arid any
amendments to it made Pursyant to its terms, as well asall of its ap; ondices... \ Peron ;

1.5, Agricultural Products — Rubber PrBdiicts atid any ‘other products derived or
obtained as the result of agricultural or farming activities, including plants, trees, fruit, timber,
wood and food craps whether cultivated or not, as well as.any other product derived as a result of
the processing of any of the above. Mok ve

1.6 Associates — Associates of a Person shall be its Affiliates, shareholders,
Contractors (including suppliers-of goods and services) and financiets, and its directors, officers,

agents and employees and the directors, officers, agents and employees of any of the foregoing,

: mar Lestat
1.7 Centre — The Intemational Centre for Settlement of Investment Disputes
established under the auspices of the International Bank for Reconstruction and Development.
Sap adit vet
__._,.. 1.8 Commercial Production — During each year beginning with the Effective Date,
the Production of Rubber Products from 50 percent or more of the mature rubber trees in the
Production Area capable of being tapped, which shall-mean those rubber trees aged between 7
and 30 years and nt so diseased, damaged or infested as to render it uneconomic to tap them
“under sound rubber farm management practices worldwide,

“Ls Communication — A communication as defined i: Section 29, 1{a).
; Lio Concession Area — The combination of the Production Area and the
Additional Areas,

eee . nhs whi

1.11 Convention — The Convention on the Settlement of Investment Disputes ..-
between States and Nationals of Other States that was opened to sigr.ature at Washington, D.C,
United States of ‘America, on March 18, 1965 and went into effect for Liberia on July 16, 1970 -
and for the United States of America on October 14, 1966, .

FINAL

"1,15 Eatin Road ~ A road that Firestone Liberia or any of its Affiliates hag.) |...
constructed within the Concession Aréa for use primarily in connection with Production.

1.16 Firestone Activities - All activities and transactions condiiéted by or on,..s.40.
behalf of Firestone Liberia, directly or indirectly, with respect to or incidental to this Agreement
(including Production and the establishment, maintenarice and administration of Firestone
Liberia, and the management and conduct of its business) as well as the financing of such ; hen !s3i0
activities and transactions. . wi bay

Ones

, . Se apt
1.17 Firestone Liberia ~ Firestone Liberia, Inc., a corporation duly organized and ‘
existing under Law and any successor or permitted assignee, . ‘
ma Bobi : aos Cre TEP?
1.18 First Amendment Effective Date — ‘The first day of the first month after the,+s,
date on which this Agreement is printed in handbills having first been signed by all of the Parties,
attested to by the Minister of Justice of Liberia, ratified or enacted by the Liberian Végislature,

and signed into law by the President or Head of State of Liberia. fldatin

1.19 GDP Implicit Price Deflator - The gross domestic product implicit price
deflator for the United States as published by the United States Department of. Gommerce.:/-1:°° 5/1

1.20 Government ~The Republic of Liberia and its government, including all of  «
the branches, divisions, political sub-divisions, instrumentalities, agents,, authorities and agencies:
of its government, and any corporations or other entities that are directly or indirectly owned or
controlled (as that term is defined in Section 1,3) by the Republic of Liberia, or its government.

1.21 Government Land — All land in Liberia, including any creeks, streams, rivers,
and bodies of water (and their residue) contained on such land, except Private Land...”

_ 1.22 Infrastructure ~ All facilities relating to or connected with Production,
including any type of the following: (a) employee housing; (b) public welfare facilities
(including medical, educational and recreational facilities); (c) power, water and sewerage:
facilities (including natural water, hydro-electric and/or thermal power: Benerating facilities;
hydro-electric stations, transmission and power lines, and/or other power facilities, dams,
aqueducts, water drains, water supply and sewerage systems, pumping stations and systems for
disposing of plant waste and sewage); (d) processing, storage and repair facilities, engines, “
machines, furnaces, or compressor stations; (¢) administrative, laboratory'and research facilities; ~
(f) transportation facilities (including roads, bridges, railroads, airports, landing strips arid’
landing pads for aircraft and/or helicopters; hangars and other airport facilities, garages, canils, "
aerial tramways, pipelines, docks, harbors, piers, jetties, breakwaters, terminal facilities and
warehouses and loading and unloading facilities); (g) communication facilities (includin,
telephone, telegraph, electronic mail, radio, satellite, television and telecommunications or other
transmission facilities); and (h) all other movable and non-movable facilities and equipment
affixed to, used as an integral part of or used in relation to’ér in connection with the items
described in (a) through (g), inclusive, of this Section 1.22.

FINAL

NS
<1 On.
1.23 Law - Any constitution, treaty obligation, law, statute, decree, rule,
regulation, judicial act or decision, judgment, order, proclamation, directive, executive order or
other sovereign act of Government other than this Agreement.

1.24 Liberian Currency ~ Any currency, except Dollars, that is legal tender in
Liberia, or circulates freely in any part of Liberia by virtue of any Law or authority as a medium
of exchange for the purchase or sale of goods and services.

1.25 Liberian Rubber Farmer — any Person other than Government engaged in the
Production of Rubber in the Republic of Liberia if:

(a) _ inthe case of a natural Person, such Person is a citizen of the Republic of
Liberia, or

(b) _ inthe case ofa legat Person, all of the equity ownership of, and net profits
interest in, such Person is owned by or for the benefit of one or more natural Persons who are
citizens of the Republic of Liberia, and neither that Person nor any of its Affiliates is a party to a
tubber:development, concession or other similar investment or license agreement with
Government.

1.26 Minister — The official of Goverment designated by Government to act on
its behalf with respect to matters relating to this Agreement, or if Government designates no such
_ Official, the Ministers responsible for Agriculture and Finance respectively and their respective
successors,

1.27 Party — Either Government or Firestone Liberia and, in the plural form, both
Government and Firestone Liberia,

1,28 Person—Any natural person and any legal person, For purposes of this
Agreement, a natural Person means a human being; and a legal Person means a partnership, joint
venture, corporation, limited liability company, trust, estate or other entity that is recognized by
the laws of any state as a distinct body possessing the right to enter into contracts or, under color
of law, to own, lease or possess real or pe'sonal property, as well as a government or state, and
any branch, division, political sub-division, instrumentality, authority or agency of any
government or state.

1.29 Prevailing Market Rate of Exchange - The predominant rate, expressed in
Dollars, at which willing sellers and willing buyers, acting at arms’ length and in the ordinary
course of business, purchase or sell, or are willing to purchase or sell, any other money,

1.30 Private Land — Any land, other than land subject to a lease granted by this
Agreement, and including any creeks, streams, rivers, and bodies of water and their Tesidue
contained on such land, that is owned by any Person except Government, or as to which any
Person except Government or Firestone Liberia has a right of Possession recognized by Law.
1.31 Production -- Any or all of the following when carried out by or on behalf of
Firestone Liberia; the development, planting, tapping, cutting, replanting and care of rubber trees
the harvesting, collecting, purchasing, selling, exporting, utilizing and/or marketing of Rubber
Products, the processing, storing and transporting of Rubber Products; and all other operations of
Firestone Liberia incidental to, arising out of or directly related to any of the foregoing, including,
the installation, operation and maintenance of Infrastructure. .

Sd Uk

1,32 Production Area - The areas is of ‘Government Land described in Appendix 7 to
this Agreement (as such Appendix I may from time to time be revised by agreement between
Firestone Liberia and the Government) and leased by Government to Firestone Liberia but
excluding the area of the Cavalla Plantation in Maryland County... -

1,33 Profound Changes in Circumstances ~ Such changes in the economic
conditions of the natural rubber industry worldwide or in Liberia, or such changes in the
economic, political or social circumstances existing in Liberia specifically or elsewhere in the
world at large as to result in such a material and fundamental alteration of the conditions, .
assumptions and bases relied upon by the Parties at the time during which they entered into this
Agreement (or the time after any subsequent review pursuant to Section 31.1) that the overall
balance of equities and benefits reasonably anticipated by them will no longer as a" practical a
matter be achievable. .

1.34 Regular Term - The term of this Agreement that begins at the end of the
Rehabilitation Term as set forth and defined’in Section 3.1

1.35 Rehabilitation Term ~ The term of this Agreement that begins o on the
tffective Date as set forth and defined in Section 1.14

1.36 5 Ru bber — Natural latex; coagulum, cup lump, tree lace, bark serap;-ground:
scrap and any other form of unprocessed or processed natural rubber (including concentrated
latex and dry rubber) produced or derived from the latex produced’ by rubber trees. For purposes
of this Agreement, “ “processed | rubber” shall mean latex concentrate, technically specified rubber
(“TSR”) and other dry rubber Gr grades of Rubber that are e generally considered to be —
rubber by the natural Tubber industry worldwide. u

PMA oe + ag

1.37 Rubber Development Fund - The fund established by the Rubber Industry

Rebabilitation and Development Fund Act

~ 1.38 Rubber Products - Processed rubber (as:defined in Section 1.36) as well as
Rubber Wood and any other product derived from procegsedimbber. ir vi

1.39 Rubber Wood - Wood, bark or lumber from rubber trees, and any product
{except for Rubber) derived from rubber trees

1.40 Section — Any clause in this Agreement designated at its-beginning by, a
numeral or sequence of numerals, irrespective of the fact that it is‘or is not preceded. by.the word
“Section”

6
FINAL.

Qe
Ny
7 Ok.
1.41 Taxes.and Duties - Any and all direct and indirect income, profits, gains,
Corporation, net worth, sales, payroll, jmport, export, customs, consul, inspection-related, value
added, consumption, supply, use, turnover, severance, stumpage, cash flow, rental, land rental, ~
Property, real property, stamp and other taxes, duties, fees, royalties, levies, exGisés, rates,
charges, imposts, surcharges and other Government-imposed revenue payments of whatever
nature, to whomever payable and however called and whether similar or dissimilar to the
foregoing. ”

1.42 Term — Any or all of the Rehabilitation Term and the Regular Term as the
context requires,

The words “hereof”, “hereunder”, “herein”, or other similar words mean this
Agreement and its appendices. The words “and” and “or” include the‘conjunctive' and:
disjunctive, as the context may require’or permit. The word “include” (ahd any variation of that °
word) means “includes but not limited to” and is used in an illustrative sense rather than a
limiting sense. : ‘ "

Each Party fully participated in the negotiation and drafting: of this Agreement, .
Therefore, this' Agreement shall not be ‘construed against any Party as the drafting party.

IN.

The Parties to this Agreement are the Government and Firestone Liberia,
Firestone Natural Rubber Company, LLC shall cease to be a Party as of the First Amendment
Effective Date and shall thereafter have no rights, obligations or liabilities under this Agreement.

>» 3Rehabilitation Term - The Rehabilitation Term of this Agreement shall,
commence on the, Effective, Date.and shall end on December 31,2015, unless sooner terminated
in accordance, with.the other proyisions.of this Agreement. r a

Agreement shall, commence on the
nd on December 31, 2041
in accordance with the .

7
including the rubber trees and shall take reasonable steps to permit the continuation of the
business of producing Rubber Products from the Production Area on a going concern basis as set
forth in Section 4.8 below.

sire gtr

4.1 Production and Other Basic Rights

(a) Government hereby grants to Firestone Liberia the right, permit and
license non-exclusively to engage in the Production i in the Production Area (and, subject to the
other terms of this Agreement i in other areas in Liberia).and the utilization in. Liberia of Rubber
and Rubber Products, and in the export of Rubber Products from Liberia, free from any
requirement to obtain any further license, permit or authorization from Government or any other
Person in order to do so. Except as otherwise provided in this Agreement, Firestone Liberia may
not engage in any business other than the Production and utilization in Liberia of Rubber and
Rubber Product, and'the export from Liberia of Rubber Products, provided that nothing
contained in this Agréement shall prevent Affiliates of Firestone Liberia from engaging in other
businesses within the territory of Liberia pursuant to Law.

(b) Subject to the terms her¢of, Government hereby leases the Production
Area to Firestone Liberia for its exclusive use in the Production of Rubber Products and for other
Firestone Activities.

(c) | Government shall contract for the preparation of a map based on the
coordinates and other information in Appendix I, which map shall be prepared showing the total
area of approximately 118,990 acres that constitutes the Production Area and outlining and
depicting the Production Area, Firestone Liberia shall contribute 50 percent of the verified cost
for preparing such a map but not more tlian'US$5000 payable to the general revenue account
maintained by the Ministry of Finance and designated for application against an invoice for the
cost of completing the map described hereunder. The Parties shall review such map and upon
their written concurrence that it conforms to the description of the Production Area as set out in
Appendix I, such map shall be attached to this Agreement as Appendix 1A, and together with »
Appendix I, shall be binding on the Parties. However, in every case in which a discrepancy
exists between Appendix J and Appendix IA as to the boundaries of the Production Area, or
should the Parties be unable to concur, then ‘the description of the Production Area contained in
Appendix I shall control.

4.2 Additional Areas -Government agrees to lease in the future to Firestone
Libéria additional areas outside of the Production Area (which shall thereafter be a part of the
Concession Area) for the exercise of the incidental rights set forth in Section 4.3(a), upon such
reasonable terms and conditions as the Parties acting in good faith may agree, but at surface“
rentals not to exceed the fair market rental Value for such land, and subject to the limitations
contained in Section 4.3(a), Furthermore, any Private Lands leased by Firestone Liberia for use”
in connection with Production shal! bécome Additional ‘Areas tinder this Agreement.

8
FINAL
43 Incidental Rights

(a). Subject to the terms and conditions of this Agreement, and.only as
necessary or.desirable forthe proper and efficient exercise of the rights granted to Firestone
Liberia under Section 4.1, Firestone Liberia shall-have the right:

(i) Exclusively to construct, install, maintain and/or repair, at its own
expense, Infrastructure within the Concession Area, provided that Firestone Liberia shall first
obtain approval of Government concerning the design, location, size-and, subject to Section 15,
environmental impact of any roadway, highway, railway, waterway or-other ways of
communication, which approval shall not be unreasonably withheld; and provided further that
nothing herein shall restrict or impair Firestone Liberia’s right to-construct within the Concession
Area such Farm Roads as Firestone Liberia deems necessary or desirable to properly conduct
Production and that conform with Law or Section 15 regarding safety and the environment. All
such Farm Roads shall remain open to the public subject to such reasonable‘restrictions on their
use as Firestone Liberia shall, in conformity with Law, impose in the interest ofthe security of
its assets and that of its ‘Associates and the safety of its employees and their dependents, and the’
employees and dependents of its Associates. or

provided that Firestone Liberia shall have the right to use such highways and roadways without -°*
charge or the imposition of Taxes and Duties for or with respect to such use. Government shall
have no obligation'te refund to Firestone Liberia any amounts expended by Firestone Liberia in
the coristruction and’maintenance of such Infrastructure. wn 2 8

ii) Exclusively, within and outside the Concession Area, to transport ”
its own Rubber Products or goods required for, utilized in or incidental to Production, or to
provide for such‘transportation by other Persons subject to'Section 12 and‘the requirements of
any Law. pT ; . » : i

at (ivje Exclusively, within the Production Area, to plant;.cut andiutilize:"/

timber'tothe extent:it deems necessary for the construction and-maintenance of Infrastructure ®
and for otherFirestone:Activities within the Concession ‘Area:and subject to Section 15 hereof.

4 _& “Exclusively, within the Production Area; to take and use, subject to.
any limitations pursuant $0 Section:15, free.of charge.(but not to sell to.any other.Person without
the written:approvalof Goyernment),.such.water, stones, rocks,'sand; clay,{and-gravelhaving no."
significan:commercial snineral value otlier:than asaggregale; filler-or other:construction material,
as Firestone Liberia may consider-necessiity or. usefull for its.:operations under this Agreement,
‘This activity shall not be considered to be mining for purposes of any Law. ga

YQ"
z Qnt on.
The P agree thal 1 trails across the 01 used °
mmemorla Ly by the PO ulation shall remain open to free the public, sub) such

reasonabl strict Firestone Liberia shai, conformity fh Law, impos nthe interest ’
of the ty of its as that of its Assoc} safety of its employees and their

dependent: and the emplo d dependents of its Associates.

A roiysion ouside ne ce — Firestone Liberia may engage in

production of Rubber ‘Products in areas outside the Production Area subject to agreement with

the owners of affected lands, and all such areas upon commencement of Production shall become

‘Additional ‘Areas under this ‘Agreement. Moreover, Affiliates of Firestone ‘Liberia; but not :

Firestone Liberia itself, shall have the right, subject to Law, to engage in the production of other
gricultural Products on and outside the Concessi rovided that such Affiliates shall not

enjoy the rights or be subject to the obligations of Firestone ‘Liberia under this Agreement.

45 ther Naural Resoulst _ Government reserves the exclusive right to explore
for and develop mineral resources within the Concession ‘Axea and to grant such exelusive rights
to any other person. If Government (or any O er Person under grant from Government) intends
to explore for, develop oF exploit mineral resources 1 the Concession ‘Area, it shall first SO

advise Firestone Liberia by notice, Bn the right of Government or such other Person to explore
for, develop OF exploit mineral resources iil the Concession ‘Area shall be subject to the following:

(a) Any exploration, development or mining activity to be undertaken either
by Government OF by such other Person shall not either ynreasonably oF materially interfere. with
f ‘ i mae :

(b) Government shall fully compensate Firestone Liberia for any damage to
property and assets and for any economic oF 01 er losses, including, Jost profits that it may. suffer.
by virtue of any exploration, development or mining, activities conducted by Government of any
other Person

cost of such counsel it shall have the right to approve sucl counsel, which approval ghall not
unreasonably pe withheld (and shall pe deemed granted ifnot denied within 60 days after notice
fulfillment of all mal al obligations here’ by Firesto ‘Liberi Government
warrants Firest ib

conditions of this Agreeme” > its qui enjoy’ he leasehold granted to it hereunder,
and agrees that it will defend and protect these rights for the penefit of Firestone Liberia.

Jeasehold rights, the ights and P wileges granted Firestone this Agreement are
contract Ti d con! | property and not

ay supplemental ABTESIIE - Contemporaneous with the execution of this
Agreement py the Parties, Firestone Liberia shall have its Affiliate BFS Diversified Products,
LLC, aDelw e limited jiability company, into Government the Supplement
Agreem the fo! f Appen ix VL.

ae .
a
5.1 Facilities — Firestone Liberia shall have the right, as licensee or assignee, to
operate, directly ar through an Affiliate, such communications systems as it deems necessary. for
internal communications and communications with its Affiliates including radio,
telecommunications, electronic mail systems, satellite networks, cellular systems, microwave
devices and other communications devices and systems, and to receive from Government such
licenses, permits and other authorizations-as may be required by Law in connection with the
foregoing. Such facilities shall be operated in accordance with Law.

: 5.2 Frequencies - Government agrees that it will make available (at generally

prevailing rates subject to Section 32.5) for use by Firestone Liberia or any of its Affiliates, an

adequate number of ‘proadcast and communications frequencies for both domestic and

purchase of related equipment or of any telecommunications devices or other communication
equipment, Firestone Liberia and Government shall consult together fronvtime totime as to the’:

Liberia may use public utilities,on the, same terms and |
at the generally applicable tariff rate

imilarly situated Persons.in Liberia using

such public utilities.

SECTION 6
xt R

6.1 Roads - To the extent Firestone Activities are not unduly impeded, Firestone
Liberia shall permit roads in the Concession Area other than Farm Roads to be used by other
Persons subject, however, to such conditions as it may deem appropriate, except that no user fees

mwa @ ‘Yt
<1 Of.
shall be charged for the use of such roads. Firestone Liberia shall have the right to place security
gates or other checkpoints on roads within the Productian Area when and for so long as it deems
necessary, provided that Government shall have the'right.to assign security personnel to join
with Firestone Liberia’s Plant Protection Department to monitor any such security gates and
checkpoints (other than those on roads that lead directly to residential, Production or
administrative buildings and facilities).

6.2 Government Construction ~ Government has the right to construct roads,
highways, railroads, telegraph and telephone lines and other lines of communication within the
Concession Area, provided, however, that Government does-not unreasonably interfere with
Firestone.Activities. Government shall fully indemnify and save Firestone Liberia harmless
from all claims, damages, liability, and costs and expenses of defense (including reasonable
attomney fees) and all other costs and expenses of defense arising out of or related to any such
construction activity, but excluding any damages for loss of the intrinsic value of any leasehold
rights. Firestone Liberia shall have the right to appoint counsel of its own choosing in connection
with the foregoing, provided that if the Government is called upon to pay the cost of such
counsel it shall have the right to approve such counsel, which approval shall not unreasonably be
withheld (and shall be deemed granted if not denied within 60 days after notice to Government
of Firestone’s choice of counsel: or such‘earlier time as may be required by a judge or arbitrator
in connection with pending legal proceedings). Government shall-also have the right to approve
the terms of any settlement to the’ extent the Government’ s obligation to indemnify Firestone
Liberia under this Section is to be called pot to satisfy an obligation to be assumed by Firestone
Liberia in connection with such settlement.

6.3 Airport and Port Facilities - Government agrees that, subject to Section 32.5,
Firestone Liberia’ and its-Affiliates may use any airport, harbor, port or similar facility owned or
operated by Government upon'the termis and conditions generally applicable to similarly situated
Persons in’Liberia using the same facilities. “Any rates or charges shall be on a non-
discriminatory basis; and no paymeitt of any rate or charge shall beincreased or otherwise
“grossed up” becatise of any ‘withholding required by Law with respect to such payment.

6.4 No Common: Carrier — Firestone Liberia and its Affiliates shall not be deemed.
to be, or to have been, common carriers or, for purposes of any Law, to be, or to have been,
engaged in the business’ of transportation in Liberia by virtue of the fact that any of them, either
within or outside of the Concession Area, ships or transports or has shipped or transported
Rubber Products, other Agricultural Products, or other goods required for, utilized in or
incidental to Firestone Activities, ‘provided that such activities are otherwise consistent with Law
and the provisions of this Agreement. :

6.5, Banking Facilities — Affiliates of Firestone Liberia, but not Firestone Liberia,
shall have the right, subject to Law, to provide banking services and to operate a banking facility
in the Concession Area for the ‘betiefit ‘of Firestorie Liberia’s employees and other Persons
resident there. — vee , :

ton

13
| SECTION 7
CONDUCT OF OPERATIONS
7.1 Production ~ Subject to the terms of this Agreement, Firestone Liberia shall
engage in Production and operate its business in the manner that, in its sole discretion, it deems
best suitable. Subject to the rights of the Government pursuant to Section 25.2(c), it shall
produce Rubber Products in such quantities as Firestone Liberia in its sole discretion deems
appropriate taking into account world market conditions for Rubber Products, economic
conditions in Liberia and abroad, and sound business practices in the Production of Rubber
Products. Without limiting the foregoing, Firestone Liberia shall provide timely information to
Government regarding any business decisions that Firestone Liberia reasonably determines may
have a substantial social or economic impact in Liberia, so as to permit appropriate planning and
response by. Government,

7.2 Management Costs — If Firestone Liberia engages an Affiliate, or any other
Person that is not owned or controlled by Government or by Persons resident and licensed to do
business in Liberia, to render or furnish to or for Firestone Liberia any management services or
management assistance with respect to Production that is of a type that an efficient rubber
farming company engaged in the production and marketing of Rubber Products would ordinarily
provide for itself, Firestone Liberia shall pay. for such management services or assistance only on
an actual cost reimbursement basis unless otherwise inconsistent with Law. ‘

7.3 Transactions with Affiliates

(a) ,.Except as provided in Section 7,2, any transaction between Firestone F
Liberia and an Affiliate, with respect to Production shall be on the’ basis of competitive
international prices and such other.terms and conditions as would be fair and Teasonable had the
transaction taken place between unrelated parties dealing at arms’ letigth. Such prices for export
sales shall be determined to the extent practicable by reference. to.publicly available, international
reference prices or indices and if also required of all rubber exporters in Liberia, shall at all times
be posted by Firestone Liberia in a: manner so as to be readily available to the public. .

— ) | As oft he first month after the month in which the First’ Amendment
Effective Date occurs, the export sales price to Affiliates shall be-asfollows:
Hes s : prea
“@ for technically specified rubber (dry rubber) the export sales price shall
be the simple average of the prior month’s daily closing price’on the Singapore
Commodity Exchange of TSR20 plus US$0.0012 per pound quality differential;

(ii) for liquid latex concentrate the export sales'pricé iff any calendar
“ quarter shal! be the simple average of the-daily noon day’price (converted to US dollars at
the daily 12 noon buying rate in New York as certified by the New York Federal Reserve
Bank or such other agreed rate if the New York Federal Reserve Bank ceases to publish
such rate) for the prior calendar quarter of the Malaysian Rubber Board for latex in bulk
concentrate (60 percent dry rubber content) provided that for the calendar years 2008,

14

PINAL

On &
2009, 2010, and 2011 such price shall be discounted by 8, 6, 4, and 2 percent respectively;
and

Gi) for processed rubber not meeting the specifications for technically
specified rubber the export sales price shall be determined by reference to the prices
established pursuant to Section 7.3(b)(i) using market-based differentials, Firestone

' Liberia shall notify the Government monthly of the differentials used for such pricing in
the prior month and shall have the burden of demonstrating the reasonableness. of such
differentials,

(©) __ Ifeither the Singapore Commodity Exchange or the Malaysian Rubber
Board price is no longer published or if either Party believes that such price is no longer
representative of arms-length prices for export sales, the Parties shall meet and make such
adjustinents as may be required consistent with the general principles of paragraph (a) of this
Section 7.3, The determination of prices pursuant to any substitute index or revised formula
shall be made public as provided in paragraph (a) and such substitute price or formula shall be
appended'to this Agreement.

(d) Export sales prices determined pursuant to this Section 7,3 shall be
consistent with the determination of such prices in export sales to Affiliates by other rubber
producers in Liberia for the same grade and quality of rubber, and in no case as of January 1,
2009 shall the ex port sales price to Affiliates of products exported by Firestone Liberia used for
purposes of deter mining gross income in any month be higher than the export sales price to
Affiliates applicatile to any other Person exporting-Rubber and Rubber Products for the same
grade and quality trom Liberia for such month.

7.4 S'ales Price of Rubber Products — Firestone Liberia shall have the Tight to sell
Rubber Products to \nrelated Persons of its choosing at prices-:it deems appropriate taking into
account good, moder n, competitive business practices, provided that every 6 months it shall
inform-Government of the terms and conditions of all such sales that took place during the |
immediately preceding 6 months. ” .

7.5-Replinting — ‘Beginning on the Effective Date, Firestone Liberia will
implement a program: to replant rubber trees in the Production Area such that by the end of the
fourth year after the ‘Effective Date it will replant rubber trees ’it'the rate of not less'than 5,000
acres per year during the remainder of the Rehabilitation Terrh.' Notwithstanding the foregoing, ,
Firestone Liberia: may.in any year temporarily rediite the numbét’of acres that fn feplants during ~
such year either because (i) it lacks sufficient capdtity to process wood from Qld tibber trees that
must be felled.to.alilow such replanting or (ii) it fiad made a buidiness decision to purchase old
rubber trees from cither Persons in Liberia for procetsing-as Rubber Wood provided ‘however
that by December 331; 2017 Firestone Liberia shall kinve rephilited“at iéast’$0°000 acres since the
Effective Date. Subject to. world. market.conditions,/economiic factoi’, Sperating considerations
and sound, business practices, and subject-fo:Sectiow’ 711 Firestone Liberia Will replant-rubber
trees at the.above rate until it has replanted:in the-Production’Area the maximum planted acreage
of rubber trees requirecl. to permit. optimameconomi¢' Broductién of Rubber’so that fom January:

moet 15,

: NN) ee
a a, Sg.

FINAL
1, 2018 through the remainder of the Regular Term no less than 65,000 acres shall be planted
with Rubber trees. If Firestone Liberia should decide to cultivate Rubber in Additional Areas, it
shal! include its plan.for such cultivation in its Development Plan, specifying the number of
undeveloped acres and the period, qyer which such cultivation is expected so occur...

_ 7.6 Purchases of Rubber ~ Firestone Liberia shall have the non-exclusive right at
all times to purchase, without limit, Rubber and Rubber Products from Liberian Rubber Farmers
and others. in Liberia and to process, market, sell, deal in and export all such Rubber and Rubber
products, The purchase price of Rubber from Liberian Rubber Farmers shall be the export sales
price for Rubber as.calculated in accordance with the requirements of Section 7.3 for the same
grade and type of Rubber shipped during the calendar month prior to the month in which the
purchase takes place less.all costs of sale incurred. and a reasonable mark-up. Firestone Liberia
shall provide to the Minister each month a summary of the basis on which it calculated its
purchase prices of Rubber and Rubber Products for the prior month, including (i).any allocations
used in computing deductible costs and the basis for Firestone Liberia's determination of mark
up; (ii) the quantity of Rubber Products purchased by Fi irestone Liberia from Liberian Rubber
Farmers and other rubber farmers; (iii) the amount of taxes withheld under Law from Liberian
Rubber Farmers and other rubber farmers for remittance to Government; (iv) the number of
Liberian Rubber Farmers and other rubber farmers from whom Rubber Products were purchased; -
and (v) such other information as the Parties shall agree is pertinent. - “ged ah gee

“4 SBCTION 8

" PUBLIC BEALTH AND SAFETY

8.1 Procedures — Firestone Liberia shall practice modem public health and safety
procedures and precautions (including régular safety training instruction for its employees) in
accordance with modern rubber farm-and rubber processing practices and Law.” i gh

hv esd

8.2 Plant Pr
the lawful authority granted the said Ministry to act for and on behalf of Government; hereby
authorizes Iirestone Liberia directly or under contract with other Persons of its choosing, to
establish, manage and maintain a Plant Protection Department for the purpose of maintaining
Law, order and security. through its dwn fully-¢ffective security force in the Concession Aréa afid’ '
in other ares where Firestone Liberia has or maintAins property ahd assets and to-do So'always
being subject to. Law-(including’all Laws relating to apprehension and detention and human’
rights). ‘The Parties also agree to subscribe to and adhére'to'the principles ‘contained in the
Voluntary Principles on Security’and Human Rights: ‘Those members of the Plant Protection
Department cextified by Firestone Liberia to the’ Government’s police and law enforcement ~
authorities to lave been specially trained and qualified shall,-as inthe past, have enforcement
powers within the Concession Area}-always‘being ‘subject to‘Law. ‘The Plant Protection
Department shall generally have :(i)'the power of apprehénsion‘and detention in accordance with
Law, the detention of any person ‘to beimnimediately notifiéd'to' the appropriate Government ‘
authority-and any detained person t6’be tired over td such ‘austhotity as'soon ag practiéal and in’ ¥
no case later tham-24 hours-from'thé time Uf detention; provided that upon request Of the Liberian
National Police any person arrested or detained by the Plant Protection Department shall be
16 te .

08 :

otection Department ~ The Government acting through the Ministry: of Justiceand by

PINAL
v

immediately timed over to the Liberian National Police before the expiration of the twenty four
hour period and provided further that no such detained Person having been presented to the «
police authorities need be released from detention except as required by‘Law, and (ii) the power,
subject to Law, to search and exclude or evict unauthorized Persons from the Production Area,’
and from such other areas as may.be properly restricted for economic, operational or security
reasons, subject to Law. Firestone Liberia shall coordinate the activities of the Plant Protection
Department with Government's police, law enforcement and security authorities and periodically
Teport to the Ministry of Justice on the activities of the Plant Protection Department. This
Section shall not affect or alter Government’s obligation under Section 4.7 above.

8.3 Clean Water — For households in the Production Area, Firestone Liberia shall
continue to construct wells of to provide other sources of potable water with the goal of ..
providing either water from a standpipe or in the case of households served by wells at least one
well per every 30 houses in divisions where. there are no standpipes by the end of the
Rehabilitation Term. Potable water provided pursuant to this Section shall meet or exceed the
standards established by Law or, in the absence of any such Law, shall be determined by
agreement between the Parties.

8.4 Sanitation — Firestone Liberia shall continue to construct latrines or build
bathrooms so as to-ensure that no later than December 31, 2011 each household in the
Production Area shall have a bathroom or safe and sanitary latrine.

8.5. Employee Housing ~ Firestone Liberia shall continue to construct new
housing to the improved housing standard as set forth in Appendix IV, and shall construct 2,300
new houses to that standard between January 1, 2006, and December 31, 2010, In addition,
Firestone Liberia shall provide one:house.for each Firestone Liberia employee entitled to
housing by'the end: of the Rehabilitation Term in 2015, By December 31, 2017, Firestone Liberia.
shall have renovated all damaged and.alder housing that is intended for future habitation which
although not identical‘to the improved housing standard shall conform to the basic:features of the
improved housing standard .as set forth in Appendix IV. In.all cases housing, shall conform to the
requirements of Law.

__., SECTION 9

“ae,

Firestone Liberia will ensure the availability in Liberia of medical treatment, care
and ai‘tention in accordance with Law and such other standards as may be agreed: between the
Parties. Such treatment, care and attention shall be free of charge for Firestone Liberia’s
employees and their Dependents so long as each: Dependent is properly registéted with Firestone
Liberidi.’ To this‘end, prior to the end of the Rehabilitation Term; Firestone Liberia shall,also
evaluate the feasibility of re-establishing, its own training program for nurses an paramedics, or
providing for‘such training pursuant to Section’1 1,2 through a program established in Liberi
Government br third parties. To ‘ensure that-care is available for its employees and their”
Dependents, Firestone Liberia shall make its Duside hospital facility operational, and Operate and

recs

maintain two additional clinics in the Production Area. Government officials assigned to,

resident in and regularly working in the Production Area in ah’ official capacity shall, during the
time of such assignment and residence, also be entitled to receive medical care on the same basis

as Firestone Liberia employees, along with the’spouse and dependents of each such official who
have been registered as such with Firestone Liberia, The number of such Government officials

and their Dependents shall not exceed:a reasonable number agreed upon from time to time by
Government and Firestone Liberia. os :

SECTION 10
EDUCATION
10.1 Education for Employee Dependents -- Firestone Liberia will ensure the

availability in Liberia, free of charge, of education, including junior high and high school
education, for each person who is registered with Firestone Liberia as a Dependent child of an
employee, in conformity with Law, rules, regulations and standards generally applicable to
schools in Liberia established by Government, and in the same manner and under the same
conditions as Firestone Liberia is providing such education at the Effective Date, Firestone
Liberia shal! contribute $35,000 annually through the calendar year 2015 to a Government
administered and operated adult education program in the Production Area, with priority for
Dependent spouses. Thereafter, or if directed by the Government beginning at such earlier date
as the Government may determine, and for the remaining term of this Agreement, Firestone
Liberia shall contribute such annual amounts as additional support for the scholarship program
provided for in Section 11.2. Firestone Liberia will make available its educational facilities for
the use of such adult education program at such times that Firestone Liberia is not otherwise
utilizing such facilities. .

10.2 Assistance to the Harbel Multilateral High School - As part of its support for
the community, Firestone Liberia has affirmed that it shall provide financial assistance to the .
Harbel Multilateral High School in the amounts. ef US$75,000, US$55,000 and US$35,000 in the
first, second, and third school years, respectively,.after the First Amendment Effective Date.
Such assistance shall bé to enable improvements in building facilities, and to provide books,
vocational training equipment and supplies, but Firestone Liberia shall not be responsible for
administering the school. After the third school year following the First Amendment Effective
Date, Firestone Liberia may in its discretion consider in the case of demonstrated need providing
additional assistance to the Harbel Multilateral High School. All financial assistance will be paid
to a general revenue account maintained by the Ministry of Finance for the direct benefit of the
Harbel Multilateral High School. The value of any in-kind benefits will be reported to anc
recorded by the Ministry of Finance. © ~ a come : ; .

10.3 Education for Dependents of Government Employees - The dependents of
Government officials assigned to, resident in’and regularly working in the Production Area in an
official capacity;.who have been registered as’ such with Firestone Liberia, shall, during the time
of such assignment:and residence, be entitled to receive free education in Firestone Liberia-
operated schools in the Production Area,’ The‘number of such dependents of Goverament

" t ‘ 4 i

we

FINAL” : , , Nig
officials shall not exceed a reasonable number agreed upon from time to time by Government |
and Firestone Liberia.: + . :

11.1 Employment ~ Employment practices of Firestone Liberia shall conform to
Law. In no case shall Firestone Liberia hire non-Liberian citizens for unskilled labor positions.
Firestone Liberia shall give preference for employment at all levels of financial, accounting,
technical, administrative, supervisory and senior management positions and other skilled. ,
positions to qualified Liberian citizens as and when they become available, it being the objective
of the. Parties as soon as is practicable that the operations and activities of Firestone Liberia
under this Agreement should be conducted and managed primarily by Liberian citizens,
Subject to availability of qualified applicants, Firestone Liberia shall cause Liberian citizens to
hold at least 30 percent of the ten most senior management positions within 5 years of the First
Amendment Effective Date, and at least 50 percent of such positions within 10 years of the First
Amendment Effective Date. Appointment of a Liberian citizen to a particular position shall not,
however, preclude subsequent employment of a non-Liberian in such position as long as, subject
to availability, the overall percentage of Liberian citizens employed in senior positions are
otherwise met, Subject to the foregoing, Firestotie Liberia shall, during the Rehabilitation and
the Regular Terms, have the right at all times freely to choose its senior management and
Government shall facilitate such Persons promptly obtaining necessary work permits as well as.
visas for themselves and their spouses and minor children.

_, 11,2 Training —In furtherance of the objective stated in Section 11.1, Firestone
Liberia shall provide for the training of Liberian citizens in order to qualify them for the |”
positions described in that Section and, as required by its operations under this Agreement,
Firestone Liberja shall also provide on-the-job training, utilize vocational training facilities in
Liberia, and undertake whatever other measures are necessary and reasonable to achieve the |
objectives stated in Section 11.1 (including, subject to operational needs and economic
conditions, scholarships for qualified Liberian employees to pursue relevant advanced studies
abroad). .Firestone Liberia has affirmed that, as a part of its support for education in Liberia, it
shall also provide a total of US$115,000 annually (plus such amounts as are directed to such
fund by the Goyernment pursuant to Section 10.1) in scholarships for Liberian citizens through a
program to be administered by Firestone Liberia, one, quarter of such amount to be reserved for
students from and currently resident in Margibi County. In addition, Firestone Liberia shall
provide US$S50,000 annually in, support tothe University of Liberia’s College of Agriculture.
Such support may be in kind as appropriate to meet needs identified by the University of Liberia
and the Ministry of Agriculture. Firestone Liberia shall prepare (and revise when necessary)
detailed plans and programs for. its. on-the-job training programs, including timetables and
schedules, as part of its reporting-requirements under Section 22 hereof. - ?
: ces ' ~ pote ow

os 11,3 Minimum, Wage Compensation ; Compensation, paid.or provided to, ......
employees of Firestone, Liberia, employes, benefits eceived by, them,and employee working, ...
conditions provided to them, shall be in accordance with Law. Firestone Liberia shall account

19

PT Oak,
for compensation and employee benefits in accordance with Sections 21.1, 21.2 and 21.3, and’
the requirements of this Section shall be subject to Section 32.5 regarding non-discrimination. °

SECTION 12
SE OF JAN PR : VI

When purchasing goods and services related to Firestone Activities, Firestone
Liberia shall give preference to goods produced in Liberia by Liberian citizens, and services
provided by Liberian citizens, who are resident in Liberia (and certified as such by Government)
which are equal to or better than comparable goods:and services obtainable from other Persons
taking into account price, quality, delivery schedulés, availability and other terms." In ‘addition, ~
Firestone Liberia agrees to include in éach contract or work order with its‘major contractors and
other Associates a provision requiring them to adhere to the requirements of this Section, ‘arid to
requiré their sub-Contractors to do $o, with respect to ahy activities undertaken in Liberia by’such
‘Associates and major contractors (and their sub-contractors); on behalf of Firestone Liberia.
Subject to the foregoing, Firestone Liberia may freely contract with any-Person. "

“ SECTION 13 :
13.1 Rubber Wood Project ~ Firéstoné Liberia has committed to invest

approximately US$10 million in 'a Rubber ‘Wood facility in Liberia (the “Firestone Rubber Wood
Project”) with an expected start up date of the main plant in the first half of 2008) Trial ‘°°
production will start before then to begin the training and development of skills and expertise
necessary to the operation. The Firestone Rubber Wood Project has a design capacity to utilize
wood from a miniznum of 2,500 acres of felled rubber trees annually and will have the capacity
to produce sawn timber, kiln dried lumber, and veneer, Future.expansion may add additional
products stich as plywood and $4S moldings. ‘The Firestone Rubber Wood Project is expected to
employ 500 persons initially and may increase fo 1,000 persons depending on future expansions
undertaken in an exercise of Firestone Liberia’s sole and exclusive discretion, ,

13.2 Cooperation with Government — Firestoné Liberia agrées that it will
cooperate with’ Government in any invéstigation Government makes of the possibility of
¢stublishing'‘manufactuiing facilities within Liberia which utilize Rubber Products including
Rubbér Wood as a basi¢ raw material and'in which Firestoné Liberia has expertise, it being’
understood’ however, that hothing’inj this Section shall, subject to Section 13:3 below, require
Firestone Liberia to take any further action except in the independent exercise of its business
judgment : . — rn ane ae rae Here oe

> 13.3 Sales of Rubber Wo00 to Libérian Manufacturers “If dny manufacturing :
facility using Rubber Wood'as'a basic raw material shall be established withit Liberia, Firestone
Liberia shall sell to such manufacturers for use in, their facilities situated in, Liberia, at market

prices and terms (as determined by reference to those ‘ptides and terms Firestone Liberia has , ,
received'or:could receive front non-Affiliated purchasers at the time’ the pufchase order) a.

FINAL
minimum of 35 percent of the Rubber Wood that is rough sawn lumber as a final product, subject
to prior contractual commitments. .

13.4 Sales of Rubber Products Other than Rubber Wood to Liberian

Manufacturers — If any manufacturing facility using processed Rubber Products, other than
Rubber Wood, as a basic raw material shall be established within Liberia, Firestone Liberia,
subject to its prior contractual commitments, and upon, request by Government, shall sell to such
manufacturers for use in their facilities situated in Liberia:

(a) Upon 90 days’ notice to Firestone Liberia, up to 5 percent of Firestone
Liberia’s output during each calendar year of each grade and kind.of Rubber purchased from
Liberian Rubber Farmers, and

(b) Upon 18 months’ notice to Firestone Liberia, up to 5 percent of Firestone
Liberia’s output during each calendar year of each grade and kind of Rubber produced from the
Production Area.

Such sales shall occur upon such terms and conditions as may be agreed by
Firestone Liberia and such manufacturers; provided that the purchase price unless otherwise
agreed shall be derived by taking the average of the prices received by Firestone Liberia for the
same grade and type of Rubber shipped during the calendar month immediately preceding the
date of delivery to the purchaser. If demand for Rubber Products, other than Rubber Wood, for use
in manufacturing facilities located within Liberia should exceed the amounts provided for in Section
13.4(a) and Section 13.4(b), Firestone Liberia shall endeavor to make additional supplies available
taking account of its. other contractual obligations, Such additional supplies shall be provided at
market prices and terms (as determined by reference to those prices and terms Firestone Liberia
has received or could receive from non-Affiliated purchasers at the time of the purchase order).

13.5 Other Manufacturing Activity — Firestone Liberia shall continuously monitor
and actively consider the potential for value added Liberian manufacture of Rubber Products other
than Rubber Wood, taking into account the anticipated positive impact of any such production on the
development of Liberia. In doing so, Firestone Liberia, in cooperation with the Government, shall
consider the most relevant factors including the nature, size, value and suitability of the potential
investment concerning which Firestone Liberia shall make an independent business judgment.

SECTION 14

14.1 Community Programs - It is the objective of the’ Parties that Production shall
be carried out in a manner that is consistent with the continuing economic and social viability,
both during the Term of this Agreement and thereafter, of communities that have formed, and
may form, as a result of Production: Upon request of Government at any time, Firestone Liberia
shall consult with Government-in order that Government may establish plans and programs for
the implementation of this objectivé, and thereafter Firestone Liberia and Government shall in
good faith cooperate with Government's efforts concerning the realization of such plans and
programs. Furthermore, in consultation with Government, Firestone Liberia shall conduct a

21 y
on bh

FINAL
feasibility study regarding the provision of electric power to communities in the Production Area
that may be of sufficient size to justify the provision of such electric power. Firestone Liberia
shall also review with Government the results of the feasibility study. Nothing herein shall
require Firestone Liberia to make any expenditure or incur any cost (except for the cost of
conducting the feasibility study referred to in'this Section 14,1) beyond what it would have made
or incurred in the ordinary course of its business.

14.2 Support for Liberian Farmers

et (a) Firestone Liberia shall provide farm advisory support and, subject to
availability, farm supplies to Qualified Liberian Rubber Farmers (as defined below in Subsection
14.2(b)) at charges no greater than Firestone Liberia’s own cost for such items to which shall be
added any Taxes and Duties imposed by Law on such items or on their provision to Liberian
Rubber Farmers. During the Rehabilitation Term and subject to Section 14.4 below, Firestone
Liberia shall ensure that Qualified Liberian Rubber Farmers receive free of any charges (except
for any costs incurred for transportation and delivery to a rubber farm or other location) 700,000
rubber stumps of the same quality used for replanting by Firestone Liberia per year beginning in
the calendar year 2008. Firestone Liberia may satisfy this commitment by:

ih (i) providing rubber stumps at its expense drawn from its owi'supply
to such Qualified Liberian Rubber Farmers in Liberia; or
AaB

(ii) providing money, materials or other tangible support to other
Persons to assist them in turn to provide free rubber stumps or other planting materials to 1"
Qualified Liberian Rubber Farmers, receiving credit thereby each year for a portion of such
rubber stumps or planting materials thus provided based upon its pro rata share of the cost paid
or incurred in providing such free rubber stumps or planting materials to Qualified Liberian
Rubber Farmers, or

(iii) _ utilizing a combination of (i) and (ii).

(vb) Where the demand for rubber stumps exceeds the supply, Firestone
Liberia in its sole discretion may decide to supply rubber stumps either on a first-come, first-
served basis, or pro-rata based on the size of the rubber farms owned by Liberian Rubber
Farmers seeking to obtain rubber stumps from Firestone Liberia, or on any other reasonable basis.
If Firestone Liberia has available rubber stumps in excess of the maximum limits provided for in
this Section, then it may choose to supply additional rubber stumps to Qualified Liberian Rubber
Farmers for a price equal to its own cost.. For purposes of this Section, a “Qualified Liberian
Rubber Farmer" shall be any Liberian Rubber Farmer who meets the requirements imposed by
any applicable Law and, in addition, who satisfies Firestone Liberia that he, she or it is in fact an
owner and operator of a rubber farm in Liberia, receives all or a substantial part of the income
from such,farm, is not and has not acted either as a front for other Persons with respect to the
ownership or operation of a rubber farm in Liberia or as a middleman to sell rubber stumps to
other Persons except as permitted. by Firestone Liberia for good cause shown, and meets such
other oriteria and standards as Firestone Liberia may reasonably impose to ensure that the

ANAL 2 Na

Cy
benefits to be provided hereunder accrue primarily to Liberian Rubber Farmers who haye the
capacity effec’..vcly to utilize them. Firestone Liberia shall provide a list of ail Liberian Rubber
Farmers that it supplies with rubber stumps to Government and discuss with Government such |
concerns as Government may have. Firestone Liberia shall also have the right to provide this list
to such cther Persons as Firestone Liberia may deem appropriate. ,

(c) Prior to the activation of the Rubber Development Fund, Firestone Liberia
shall as**t the Ministry of Agriculture extension service.in providing training for that number of
Persons engagrd in extension services that Firestone Liberia and the Ministry of Agriculture
mutually agree taking into:account Firestone Liberia’s capacity to provide such training in any
year; among such trainees may be Central Agricultural Research Institute researchers;

(d) . In any event, during the Rehabilitation Term and even after its obligation
to provide rubber stumps free of charge to Qualified Liberian Rubber Farmers shall have ended,
Firestone Liberia shall make rubber stumps available for purchase at cost by the Rubber
Development Fund for distribution to Qualified Liberian Rubber Farmers. Firestone Liberia
shall sell farm supplies (other than rice) to Qualified Liberian Rubber Farmers at its own cost
which shall include transportation costs, purchase costs, arly financial costs incurred by Firestone
Liberia, Taxes and Duties or fees imposed by any third party, storage charges and a reasonable
allocation for other handling and overhead costs. Firestone Liberia may sell rice to Qualified
Liberian Rubber Farmers subject to Sections 20.2 and 32.6,

14.3 Liberian Rubber Rehabilitation Study ~ Firestone Liberia shall contribute
US$50,000 to the general revenue account of the Ministry of Finance, to be used exclusively to
pay fees or costs for an independent study to be commissioned by the Ministry of Agriculture
regarding ways to support and énhance the rehabilitation of the natural rubber industry in Liberia
and to assist’small holders. The Government will consult with Firestone Liberia and the industry”
on the terms of reference for such study.

14.4 Rubber Development Fund — The Government shall introduce for
enactment by the Liberian Legislature and thereafter fully support certain amendments to
existing Law governing the Rubber Development Fund (the “Fund”) such that the Fund will be
used sole!y to ¢upport the Fehabilitation and development of the rubber sector in Liberia through
a national extension program and other services for Liberian Rubber Farmers (such as the
provision of Rubber Stumps to Liberian Rubber Farmers) subject to the following governance
terms and conditions:

(i) The Fund shall be financed both through fees imposed on the export or sale of
Rubber produced in Liberia (“Rubber Development Fees”) and through appropriations from

Government (“Rubber Development Appropriations”).
(i) The Rubber Development Appropriation, which may be,composed of. budget

appropriations or other funds available to the Government, shall in any fiscal year be not less
than’ 10 percent of the Rubber Development Fees payable into the Fund by Persons who sell or

awa . 23 Q\ AS
WM On.
export Rubber during such year.

(iii) The obligation to pay Rubber Development Fees shall apply on identical
terms and conditions without exception to every Person that sells or exports Rubber.

(iv) Every Person that exports Rubber from Liberia shall pay Rubber
Development Fees to the Fund on all Rubber for export that it derives from its own rubber trees,
and shall collect Rubber Development Fees for payment to the Fund from every Person from
whom it purchases Rubber for export (failing which the exporter shall be responsible to pay the
Rubber Development Fees that should have been collected), provided that no Person that exports,
Rubber shall be required to pay Rubber Development Fees on Rubber as to which either such
exporter or some other Person has already paid Rubber Development Fees.

(v) Every Person that sells Rubber other than for export shall pay Rubber
Development Fees to the Fund on all Rubber that it sells other than for export.

(vi) The Fund shall be transparently managed by a board of Directors the majority
of whose members shall be elected every three years from among the ranks of producers of
Rubber or their designated representatives. Entitlement of Producers to participate in such
elections shall be based on the amount actually paid into the Fund by such Persons or on their
behalf during the three preceding years, and the weight to be given to their votes shall similarly
be based on the amount actually paid into the Fund by such Persons or on their behalf during the
three preceding years. The Government shall have the right to appoint two Directors regardless
of its level of contribution to the Fund, or such larger number as shall reflect the amount actually
paid into the Fund by the Government relative to other Persons during the three years preceding
an election of Directors. Except as otherwise determined by the Government, the Ministry of
Agriculture and the Ministry of Finance shall each appoint one of the two Goverment Directors.

(vii) The Fund shall be an “exempt person” for tax purposes under Section 9(a) of
the Revenue Code of Liberia (2000).

(viii) The Fund shall be subject'to an annual audit by a reputable international
accounting firm, which audit and any management letters or similar communications shall be
public: .

Once the Rubber Industry Rehabilitation and Development Fund Act has been amended as

described in this Section 14.4 and Firestone Liberia pursuant to Section 20.12 has paid into the

Rubber Development Fund such fees as are required by Law, the obligation of Firestone Liberia

to provide free stumps pursuant to Section 14.2(a) shall terminate. However, after its obligation

to provide free rubber stumps has terminated, Firestone Liberia shall nevertheless during the %
Rehabilitation Term offer to sell 700,000 stumps per year to the Fund at a price equal to

Firestone Liberia’s actual cost. Loe gd ‘

FINAL . 24 Ny .
7 NS

om On.
_ SECTION 15
ENVIRONMENTAL MEASURES

Firestone Liberia’s obligations with respect to the environment shall be as
prescribed by Law including the Environmentat Protection and Management Law and the
following: Soe atte "

_ (a) _. Firestone Liberia shal] take reasonable measures to ensure that Production
does not cause unreasonable risks to public health or unreasonable damage to the environment.
Unless Firestone Liberia demonstrates that a particular measure is unreasonable, it shall employ.
measures as protective as those employed by Persons in Liberia and elsewhere engaged in the

production and processing of Rubber on a basis similar to Production under this Agreement.

(b) Firestone Liberia as part of its annual update of the Development Plan,
shall report the status of its implementation of the Environmental Management Plan (“EMP”)
including any relevant environmental-events and ay proposed modifications of the EMP. In
coordination with Government’s Environmental Protection Agency (the “EPA”), Firestone
Liberia shall, within twelve months after the Effective Date, provide Government by notice with
an environmental assessment report and its corresponding EMP describing the environmental
effects of Production intended to be managed, and the general means by which Firestone Liberia
plans to manage them consistent with this Section, .The EMP shall also describe all operational
areas and disposal areas within the Concession Area and their, status. Government shall have 90
days thereafter to review and approve or reject the EMP, which approval shall not be
unreasonably withheld and shall be deemed granted if Government has not denied approval by
notice to’ Firestone Liberia and provided in writing full details-of the basis for that denial. For
avoidance of doubt, the provisions of Séction 27 apply to disputes pursuant to this Section,

(©) Thereafter; Firestone Liberia’s obligations with respect to the environment
shall:be as prescribed by-the EMP as it may-be modified or supplemented from time to time with
the approval of Government on the-basis set forth in this Section. The EMP will include
provisions for review and potential modification to take into account changing circumstances at
least every five years. Any. modifications made will be offered for review and approval by
Government within 90 days as described above.

(d) _ Should Firestone Liberia or the Government identify an unreasonable risk
to public health or unreasonable damage to the environment caused by an environmental effect
of Production under this Agreement, Firestone Liberia shall develop a supplemental EMP to
address the identified effect. The objective of any such plans shall be to use economically and
technically feasible measures to eliminate the unreasonable risk, provided that if an instance of
unreasonable damage to the environment is identified remedial measures shall be taken as soon
as practical to remedy such damage. The supplemental-EMP will be produced within six months
of the identification and will be adopted pursuant to the provisions above for adoption of the

mE ee op
yt Ook
(e) Government shall, pursuant to Sections 4.5 and 4.7, take such action as is
ect Firestone Liberia from the actions of any Person that causes unreasonable
; health or unreasonable damage to the environment in or bordering the Concession

Ste gtegen ats

(f) Any assertion or claim by Government that Firestone Liberia is subject to
civil or cririnal senalties or to mandatory mitigation measures for a violation either of this
Agreement or any Law relating to the protection and preservation of the environment or
resticution cf haim to the environment shall be determined in accordance with Law, provided that
if Firestone Liberia disputes the existence of a violation it may have the existence of such
violation determined pursuant to arbitration in accordance with the provisions of Section 27 of
une Age 1, provided further that except in the case of extraordinary circumstances,
Firestone Liozria shall not initiate arbitration prior to a final administrative determination of an
alleged civi' violation

(g) Any environmental remediation required by Law or this Agreement,
absent an emergency, shall not require Firestone Liberia to cease activity during the remediation
period provided that Firestone Liberia proceeds diligently to undertake the required remediation
action,

Cc 16
COORDINATION COMMITTEE

Firestone Liberia and Coverament shall create a Coordination Committee, which
shall consist of 7 members or such greater or smaller odd number as the Parties may agree. One
somber, who shall serve as the chair, shall be appointed jointly by Government and Firestone
ceria, or /f they are rable to agree, then alternately for a one year term first by Government
and then by Firestone Liberia until they are able to agree. Of the remaining members, half shall
be appoinie ‘ by Government and half shall be appointed by Firestone Liberia, The Coordination
Comwnittee tay meet upon the request of either party, but not more than 4 times per year unless
ie erties wtherwise agree, for the purpose of discussing medical, health, safety, educational,

, ‘abor, personnel and any other matters related to Firestone Activities, in order to

SECTION 17 aah?
CAPITALIZATION _
Fi sae 2%aria shall maissoin a ratio of Indebtedness to Equity Capital no
‘or 1, exvieding for these purpos:s any Indebtedness that is non-interest bearing (any
ii bearing Indebtedness is hervafter referred to as “Permissible Debt”). Firestone

:¢ ter ito any new Indebtedn«.s other than Permissible Debt if such new
bole oy, warid result in the ratio of Indebw.dness to Equity, excluding Permissible Debt,

26

. Cet Ow:

being greater than 2:1; nor shall Firestone Liberia pay any dividends or make other equity
distributions to any Affiliate until the ratio, including Permissible Debt, becomes equal to or
lower than 2:1. Any Permissible Debt shall be fully subordinated to any liability or obligation
that Firestone Liberia may at any time have to the Government or any right or claim that the
Government may have upon termination including the right to ownership of all non-moveable
tangible assets. For purposes of this Section, “Indebtedness” means any or all liabilities,
obligations and reserves, contingent or otherwise, which are reflected as a liability on the balance
sheet of Firestone Liberia and “Equity Capital” means stockholders’ equity as reflected on such
balance sheet, the balance sheet having been prepared in accordance with generally accepted
accounting principles consistently applied. The ratio shall be determined annually by reference
to the most recent audited financial statement of Firestone Liberia.

SE N18
INCOME TAXATION

18.1 Income Tax Rate — Effective January | of the calendar year in which the
First Amendment Effective Date occurs, and continuing for the period through December 31,
2041, Firestone Liberia shall be taxed on its net taxable income pursuant to Law but at a rate not
to exceed thirty percent of such net taxable income, provided that if this Agreement has been
ratified or enacted by the Liberian Legislature, and signed into Law by the President on or before
March 30, 2008 and this Agreement has otherwise become effective pursuant to Section 32.1,
then the income tax rate provided in this Section 18.1 shall take effect on January 1, 2007 and in
such instance the date for Firestone Liberia’s filing of its 2007 income tax return shall be the
later of the due date under Law or 30 days after the First Amendment Effective Date.

18.2 Determination of Taxable Income ~ Subject to the provisions of Section 18.3

and 18.4 below, Firestone Liberia’s net taxable income shall be computed in accordance with
Law. Unless otherwise provided in this Agreement, the net taxable income of Firestone Liberia
shall be determined in Dollars in accordance with generally accepted accounting principles.

18.3 Accelerated Depreciation, Carry Forward — In computing Firestone Liberia’s
net taxable income for any calendar year (or part thereof) prior to January 1, 2042, those
deductions permitted by Law and the following deductions, to the extent not otherwise permitted
as deductions under Law, shall be allowed.as deductions from its gross. income:

» @ Commencing in the year construction, acquisition or installation is
completed, an allowance for depreciation of items of plant, equipment and Infrastructure to be
computed in accordance with the depreciation methods and rates specified in Appendix II; and

“—.. Gi). To the extent not used to offset taxable income in a previous year,
any prior year losses incurred provided, however, that a prior year loss may only be used to
offset taxable income realized during one or more of the twelve years immediately succeeding
the year in which,sugh prior year loss was incurred, unless a longer period is permitted by Law,
in which event it may be carried forward for.such longer period.

27

xa. NY
yt Ow,
18.4 Adjustment of Income Tax Liability — In any calendar year after the
Rehabilitation Term and prior to January 1, 2042, Firestone Liberia’s income tax liability
(exclusive of any loss carry forward or credit of Tumover Tax) as computed in accordance with
Section 18.2 shall be limited to 110 percent of'the amount which would be payable for such

calendar year if Firestone Liberia’s income tax liability (exclusive of any loss carry forward or
credit of Tumover Tax) were computed in accordance with Law as in effect on July 1, 2007
utilizing a 30 percent tax rate. Any claim of adjustment pursuant to this paragraph shall be
supported by such documentation as Government may reasonably require and shall be subject to
audit.

SECTION 19
SURFACE RENTAL

19.1 Rental Fee -Firestone Liberia shall pay annually to Government, during each
calendar year through December 31, 2041, a surface rental equal to US$2.00 per acre for a total
of US$237,980 per year for all Government Land included within the Production Area, provided
that this amount shall be adjusted once every five years beginning January 1, 2013 to an amount
equal to US$237,980 times the ratio of the GDP Implicit Price Deflator in the year of
measurement to the GDP Implicit Price Deflator as of January 1, 2008, The Parties may by
agreement substitute any other inflation index for the GDP Implicit Price Deflator. Any
obligation to pay surface rental with respect to any Jand leased to Firestone Liberia pursuant to
Sections 4.2 or 4.4 shall be as:set forth in those sections.

19.2 Payment — All surface rental shall be payable annually in advance, on or
before January 15th of the year for which payment is being made, to the Ministry of Finance of
Liberia or as the Government may otherwise direct by notice.

SECTION 20
oT YMENTS T' ME)

20.1 Tumover Tax

(a) Firestone Liberia shall be liable to pay the Turnover Tax quarterly pursuant to
Law provided that prior to January 1, 2042 such amount shall not exceed 2 percent of its gross
income as that term is defined by Law. Sums paid as tumover taxes shall be treated as @
prepayment of and a credit against income taxes payable pursuant to Law provided that any
amount paid prior to January 1, 2042 asa turnover tax in any year in excess of the amount of
income tax that is payable in such year shall Be carried over as a credit against income taxes
payable in the next succeeding year and, if any un-credited amount remains thereafter, the
balance of such un-credited amount shall be carried over as a credit against income taxes in the
succeeding year and in each ensuing year until such credit'is‘exhausted,

A iE ,

(b) The rate of Turnover Tax shall be not greater than 1 percent during the first. - .

calendar year after the following two conditions have’ been met:

awa 28 Oy *
Cyt Gu.
ras

1, Firestone Liberia shall have had negative taxable income or, after applying tax
loss carry forwards against taxable income, no income tax liability during each of
the two immediately preceding years; and

2..,.The cumulative total un-credited Turnover Tax paid by Firestone Liberia to the
Government during all prior periods exceeds US$4 million.

Thereafter, the rate of Turnover Tax shall remain at 1 percent until the cumulative total of paid
but un-credited Turnover Tax is US$ 2 million or less at the end of any calendar year, after

which the rate of Turnover Tax shal! be 2 percent during the following and each ensuing

calendar year until such time as the conditions described in the first sentence of this paragraph (b)
shall again apply.

: (c) The Parties affirm that the un-credited Tumover Tax paid shall be treated as a
credit against Firestone Liberia’s income tax liability without expiration through calendar year
2041. Firestone Liberia may, upon providing notice of full termination (i.¢., not partial
termination) of this Agreement pursuant to Section 25.1 or beginning at the time described in

Section 25.5 (a) apply without exception any unused Turnover Tax credit against any financial

obligations it owes to the Government,

20.2 Import Duties - Prior to January 1, 2042, Firestone Liberia shall not be
subject to import duties on goods and materials to meet its social obligations including approved
medical and educational materials. During the Rehabilitation Term, Firestone Liberia shall not
be subject to import duties on capital goods as set out in Appendix 1 and items used directly in
Production as set out in Appendix III. Firestone Liberia shall pay Taxes and 'Duties on the
import of fuel, ricé‘and other goods at the rates established by Law provided'that during the
Rehabilitation Tefm such Taxes and Duties shall not exceed 50 percent of the duty at Law per
gallon of fuel and US$1.10 per hundred pound bag of rice subject to the volumetri¢'limitations °
and other terms of Appendix Il. Rice and farm supplies sold or conveyed to Liberian Rubber
Farmers by Firestone Liberia shall be subject to Taxes and Duties on their importation as
provided by Law and the amount of such Taxes and Duties shall be included in the price paid to
Firestone Liberia by such Liberian Rubber Farmers. Firestone Liberia shall within thirty days
after the end of each calendar quarter submit a report to Government setting forth the quantity of
rice and farm supplies sold or conveyed to Liberian Rubber Farmers during the calendar quarter
just ended and remit payment of Taxes and Duties received by it from Liberian Rubber Farmers
with respect to such items to the extent that such Taxes and Duties have nof otherwise been paid.

20.3 ECOWAS Trade Levy ~ Firestone Liberia shall be subject to the ECOWAS
Trade Levy onall goods from non-ECOWAS states which it imports into Liberia at the'rate
established by Law but not to exceed 1 percéht of the CIF valtte of such goods'unless such higher
rate is generally applicable in all ECOWAS member states without exception.

20.4 Customs User Fee --Firestone Liberia shall pay a customs user fee on imports
as required by Law on‘dll items‘not otherwise subject to import duties provided that during the

Ze) Ouf

FINAL
Rehabilitation Term the rate at which such fee is imposed shall not exceed 1.5 percent of CIF
value.

20.5 Withholding Tax on Interest - During the period prior to January 1, 2042,
Firestone Liberia shall withhold from interest paid to non-resident Persons the amount of Taxes
and Duties required by Law, but not to exceed 10 percent of'such payments.

20.6 Withholding Tax on Dividends — Firestone Liberia shall withhold from
dividends paid to its shareholders or owners prior to January 1, 2042 the amount of Taxes and
Duties required by Law to be withheld, but not'to exceed 10 percent of such payments.

20.7 Withholding Tax on Certain Other Payments - Subject to the provisions of
Sections 20.5 and 20.6 above, Firestone Liberia shall withhold from payments to any Person for
the items set forth in Section 806 (d) and Section 905 (e) of the Revenue Code of Liberia (2000)
the amount required by Law but not to exceed eight percent of such amounts during the
Rehabilitation Term or ten percent of such amounts during the Regular Term.

20.8 Goods and Services Tax — Firestone Liberia shall be subject to the goods and
services tax as imposed by Law provided that no goods and services tax shall be payable prior to
January 1, 2042 on capital goods or materials and supplies used for Production, or to meet social
obligations as listed in and according to the terms of Appendix TU, and provided further that the
applicable rate for all other items shal! not exceed 3.5 percent during the Rehabilitation Term.

20.9 Export Taxes —- Except as otherwise provided in this Agreement, Firestone
Liberia shall not, prior to January. 1, 2042, be subject to Taxes and Duties on the export of
Rubber Products provided that to the extent provided by Law, the export of Rubber that is not
processed rubber (as that term is defined in Section 1.36 of this Agreement), shall be subject to
‘Taxes and Duties. +

20.10 Real Property Tax ~ Firestone Liberia shall be exempt from the real
property tax during the Rehabilitation Term. For each calendar year of the Regular Term
beginning January 1, 2016, Firestone Liberia shall pay on or before January 15 of such year a
real property tax of US$170,000 with respect to all structures and improvements on Government
Land included within the Production Area, provided that this amount shall be adjusted once
every five years beginning January 1, 2013 to an amount equal to US$170,000 times the ratio of
the GDP Implicit Price Deflator in the year of measurement to the GDP Implicit Price Deflator
as of January 1, 2013. The Parties may by agreement substitute any other inflation index for the
GDP Implicit Price Deflator. During the Regular Term, except for the payment set forth in this
Section 20.10 and except as provided in Section 19 of this Agreement, Firestone Liberia shal! not
be subject to the real property tax or any other “Taxes and Duties” on the ownership, use or
occupancy of land, real property, buildings,. structures or improvements of any kind.on
Government Land included within the Production Area. fy

. 20.11 Inspection Fees ~ Firestone Liberia shall be subject to inspection on all
imports and exports. Firestone Liberia shall utilize the services of the inspection entities

30

nN \
HT Ow
approved by the Minister of Finance at rates to be negotiated between Firestone Liberia and the
designated inspection entity. Failing agreement on rates, Firestone Liberia may select.another
internationally récognized company for inspection. Such company and the pre-shipment
information and reporting mechanism shall be subject to the prior written approval of the
Minister of Finance which approval shall not be unreasonably withheld. The Minister of Finance
shall be conclusively deemed to have approved the inspection company designated at any time or
from time to time by Firestone Liberia if, within 60 days after notice of such designation the
Minister has not indicated a decision to withhold approval by notice in the manner provided in
this Section.

20:12 Rubber Development Fees — Subject first to the satisfaction of the
conditions precedent set forth in Section 14.4 of this Agreement, Firestone Liberia shall pay the
Rubber Development Fund such fees as may thereafter be required by Law.

20.13 Regulatory Fees — Firestone Liberia shall, on the basis set forth in this
Section, pay such Taxes and Duties as are generally applicable under Law in Liberia with respect
to driver’s licenses, vehicle registrations, corporate registration, residency and work permits and
other similar licenses and permits that arise either from.the grant by Government of regulatory,
licenses or permits or from the requirement under Law for registration with Government incident
to doing business or conducting activities in Liberia (collectively, such Taxes and Duties are
hereafter referred to as “Regulatory Fees”), During the Rehabilitation Term, Firestone Liberia
shall pay only such Regulatory Fees as are nominal in amount or as are based on a reasonable
approximation of the cost to Government of providing the service or performing the act with
respect to which the Regulatory Fee is imposed. Prior to January 1, 2042 Firestone Liberia shall
not be liable for any Regulatory Fee that is based upon or determined with reference to Firestone
Liberia’s revenues, turnover, gross receipts, capital and profits or other gains and proceeds from
the sale, exchange, or lease of any goods, services, assets or liabilities except as otherwise
specifically provided in this Agreement.

20.14 Other Taxes and Duties - During the Rehabilitation Term the Taxes and
Duties (including Regulatory Fees) and the surface rental and other amounts specifically
provided in this Agreement to be paid to Government are in lieu of all other Taxes and Duties
and other amounts that, directly or indirectly, at any time, under any sovereign revenue or other
Law or otherwise, would be payable to Government or levied upon Firestone Liberia or, except
as otherwise provided in this Agreement, upon income derived from Firestone Activities, directly
or indirectly, by any other Person not resident in Liberia that is an Affiliate of Firestone Liberia.
If at any time after the Rehabilitation Term and prior to January 1, 2042, any Taxes or Duties
(including any Regulatory Fee) other than the Taxes and Duties set out in this Agreement are
imposed on Firestone Liberia, Firestone Liberia shall be entitled to an adjustment pursuant to
Section '20.15.. This provision shall not relieve Firestone Liberia from the. payment of any
penalties provided by Law for failure to pay or to pay timely any Taxes and Duties (including
Regulatory Fees) otherwise due pursuant to Law or this Agreement.

20,15 Adjustment-of Liability - If in any calendar year after the Rehabilitation
Term and prior to January 1, 2042, and subject to application of the provisions ‘Sf Section 18.4

31

FINAL NG
7 Qu.
above, any change in Taxes and Duties not otherwise stabilized through December 31, 2041 or
the imposition of any Taxes and Duties that had not been enacted into Law by July 1, 2007 and
that were not in effect on July 1, 2007 (the “Unstabilized Taxes and Duties”) results in a total
amount ‘ayable by Firestone Liberia to Governmentiin sttch calendar year from such.
Unstabilized Taxes and Duties that exceeds 110 percent of the total aggregate amount which
would have been payable if the only Unstabilized Taxes and Duties applicable were those that
had been enacted into Law and were in effect and at the levels effective as of July 1, 2007 (for
avoidance of doubt such Taxes and Duties and the rates in effect as of July 1, 2007 are set out.in,
Appendix V1), then Firestone Liberia may elect that such excess amount shall be: either (i)
credited by Firestone Liberia against any Taxes and Duties payable during such or, to the extent
not fully used, any subsequent calendar year (including Taxes and Duties withheld from third
parties on behalf of Government and any other amounts whatsoever payable or owed, or alleged
to be payable or owed, by Firestone Liberia to Government); or (ii) refunded to Firestone ‘
Liberia by Government within a reasonable period of time but not to exceed 45 days after
Firestone Liberia’s submission of such claim. The Unstabilized Taxes and Duties shall include
custom users fees, the Goods and Services Tax, import duties, Regulatory Fees (other than those
nominal in amount and based on costs), and any Taxes and Duties that had not been enacted into
Law and were ‘not in effect on July 1, 2007. For the avoidance of doubt, any Law enacted after
July 1,2007 shall not be considered for purposes of determining the levels of Unstabilized Taxes
and Duties or the rates of any such Taxes and Duties as of July 1, 2007 for purposes of this
Section even if any such Law is enacted with retroactive effect. Any claim of credit or refund
pursuant to this paragraph shall be supported by such documentation as Government may require
and such claim shall be subject to audit.

SECTION 21
ANCIAL RE TING AND. Ni

21.1 Accounting — All of Firestone Liberia’s accounting under this Agreement
shal! be in Dollars and all amounts paid or received, and obligations incurred or transactions
carried out, in Liberian Currency or other currencies shall be converted to Dollars in accordance
with and pursuant to generally accepted accounting principles (except to the extent inconsistent
with the .arms of this Agreement) based upon the Prevailing Market Rate of Exchange between
Dollars and any such currency. ‘

21.2 Exchange Control - Firestone Liberia shall at all times have the right,
without restriction, directly or indirectly, by Government, to obtain, hold, desl with and disburse
funds in such manner, currencies and places as it chooses. Without prejudice to the generality
of the foregoing, Firestone Liberia shall have the unrestricted and unencumbered tight to sell and
receive payment for Rubber Products in any currency, including the currency in which the
Rubber Products are sold, and all proceeds from such sales may be deposited int non- iberian
bank eccounts and held there or remitted to bank accounts anywhere in the world, in any
currency. Notwithstanding the foregoing, Firestone Liberia shall have the right to’ acquire and
sell Liberian Currency from sources other than Government at the Prevailing Market Rate of

Exchange,on the date of acquisition, Additionally, any and all transactions between Government

NS
Pt Onl.

32°

FINAL
and Firestone Liberia dealing with or referring to Liberian Currency shall be converted to Dollars
at the Prevailing Market Rate of Exchange as of the date of the transaction.

21.3 Currency of Payment - Except as otherwise’ provided below, Firestone
Liberia shall pay its obligations to Government in Dollars, incluiling obligations for Taxes and
Duties payable under Sections 18, 19 and 20 hereof, Any obligation originally stated in Liberian
Currency shall be converted to Dollars at the Prevailing Market Rate of Exchange.
Notwithstanding the foregoing, Firestone Liberia shall make payments of'suths it collects on
behalf of Government, including taxes withheld from the salaries or wages of employees of
Firestone Liberia, and any other sums payable to other Persons from which a portion is required
by Law to be withheld or retained by Firestone Liberia on behalf of Government, in the currency
in which such salaries or wages or such other sums are paid. For purposes of determining
compliance by Firestone Liberia with any aw (including without limitation any Law
determining minimum wages) or satisfaction by Firestone Liberia of any contractual obligation,
the amount of any payment by Firestone Liberia made in Dollars shall be converted to Liberian
Currency at the Prevailing Market Rate of Exchange as of the date of such payment.

21.4 Right it and iv — Firestone Liberia shall have the right
to remit and receive in Dollars all payments of dividends, interest, principal and other payments
arising from or as a result of, or related to Firestone Activities, and to do so without penalties,
required total or partial surrender, exchange or confiscation of such Dollars, or other direct or
indirect restrictions on such remittances or receipts.

21,5 Audit

(a). > Firestone Liberia shall cause its books of account to be audited within 3
months, or such longer period of time as the Minister of Finance may approve, after the close of
each fiscal:year by an independent auditor (which shall be.a reputable international accounting,
firm) selected by Firestone Liberia; and a copy of the annual financial statement duly certified by
said auditor and any management letters or similar communications shall be furnished to
Government within such period as provided by Law after its receipt by Firestone Liberia.
Government shall have the right freely to discuss with the said auditor the results of the audit,and
certification. Firestone Liberia shall take-all:reasonable measures. to ensure that said auditor:shgll
cooperate fully in’ such discussions. The:foregoing shali not in any way imply acceptance of. any”
such audit or certification by Government or preclude Government from auditing such books of”
account as provided under Law, provided that Government shall provide Firestone Liberia with a
copy of any such audit within 45 days of receipt. However, once either Government or Firestone
Liberia’has audited any book of accounts, the financial statement thus audited:shall be
considered acceptable arid the audit results‘binding and.conclusive as.to its findings, unless a
Party’shall have indidated to the contrary within 3 years after its receiptof a'copy of the audited
financial statement. :

' : to Hie ey

M4 (b) If Firestone Liberia has, pursuant to this Agreement, underpaid its income
tax liability, Government shall, subject to Law, assess interest and penalties. If Firestone Liberia .
has overpaid its income tax liability, then it shall be entitled to reimbursement as provided by

, 33

FINAL s \*
Cy Om.
Law. Subject to Section 20.15 and except as otherwise required by Section 20.15, Firestone
Liberia may elect pursuant to Section 72 of the Revenue Code of Liberia (2000) to have any such
reimbursement credited against any Taxes and Duties then or thereafter due to Government by
Firestone Liberia. ° de ap va at Naas ani

(c) In case.a review of Firestone Liberia’s own records or books or those of
any Affiliate outside of Liberia is required, Firestone Liberia will cooperate to provide
Government with copies of the information, books and records needed to complete the audit. If
Government nonetheless deems it:necessary for any part of such audit to be performed outside of
Liberia, the cost of associated. travel will be borne by Government.except to the extent that.
Firestone Liberia.is unable to provide the information, books or records needed to complete the
audit in Liberia, in which case Firestone Liberia shall bear both the reasonable travel cost ofa
reasoriable number of auditors selected by Government to travel to the place where such
information, books and records may be obtained and their accommodation costs for a reasonable:
amount of time necessary to complete their review.

* RECORDS, REPORTS AND INSPECTION

22.1 Maintenance of Records — Firestone Liberia shall, pursuant to its
current/standard record retention policy and otherwise as required by Law, maintain at its
principal office in Liberia or, upon prior notice to Government, at any other office in Liberia:

(a) An original of all scientific, agricultural; operational, technical, industrial
and commercial records, studies and reports (except correspondence) received or compiled by
Firestone Liberia in connection with its operations under this Agreement (together with any
relevant underlying data); and * , ‘ :

(b)' Complete, accurate and systematic financial records of all of its
transactions, worldwide, relating to'its operations under this Agreement, including all sales of
Rubber Products to Firestone Liberia customers or any gales by Affiliates of Rubber Products’
where such sales are used to compute any item ‘of income, deduction or other amount affecting
the liability of Firestone ‘Liberia and of such books of account and other financial records of

operations as may be required by Law.

22.2 Development Plan = Beginning 90 days after the First Amendment Effective
Date, and thereafter‘on or before-June 1 of each-succeeding year during the term of this
Agreement, Firestone Liberia shall submit a-rolling S-year development plan (the “Development
Plan”). Once submitted, the Development Plan shall be subject to review and comment, ‘but not
approval or modification, by Government. Any reporting requirements which require approval
by Government according to Law or this Agreement shall be reported separately as specified by
Law or this Agreement. she UN ee as ott ;

22.3 Reports — Firestone Liberia shall submit such reports to Government, in such
form, in such detail and at such times as Government may reasonably require, with respect to the

34
FINAL
subjects specified in Appendix V attached hereto or such other subjects as may be otherwise
agreed by the Parties from time to time (“Firestone Activity Report”). To the extent that
reporting requirements for the Development Plan and Firestone Activity Report overlap in
frequency and content, they shall be included only in the Development Plan with appropriate
reference. This Section 22.3 shall not relieve Firestone Liberia of its obligations to make such
other reports as may be required by Law to such persons as designated by Law.

22.4 Inspection - Government may, ‘through its authorized representative, at any
reasonable time upon not less than 24 hours notice, inspect the records of Firestone Liberia
described in Section 21 hereof and (to the extent Production is not unreasonably disrupted) any
and all facilities and areas related to any of the operations hereunder. Firestone Liberia shall
make all reasonable arrangements to facilitate any such inspection and shall make its appropriate
employees available to render assistance with respect to any such inspection. If any part of such
inspection must be performed outside of Liberia because any of the records of Firestone Liberia
described in Section 21 hereof needed for the inspection are outside Liberia, then Firestone
Liberia shall bear the reasonable travel and per diem living costs of a reasonable number of
Government inspectors to travel to the place where such records may be obtained for a
reasonable amount of time necessary to complete their review.

22.5 Confidentiality

(a) Confidential Information provided to one party by the other party under this
Agreement shall only be.used by the receiving party and its representatives, and only for the
purpose for which it was obtained, and shall be maintained in confidence as to third parties by
the receiving party and its representatives except as may otherwise be required by Law, the
terms of this Agreement_or a final order of any court having jurisdiction that is not subject to
appeal. Subject to the exceptions set forth in Section 22.5 (b), all information disclosed to the other
party shall be considered "Confidential Information," including (i) all written information of the
disclosing party that conspicuously bears a “Confidential,” “Proprietary” or similar designation, and
Gi) all oral information of the disclosing party that is identified at the time of disclosure as being ofa
confidential or proprietary nature. Confidential Information shall also include all information which
either party has received from others and which it is obligated to treat as confidential, provided such
information is disclosed in the manner set forth in the preceding sentence.

(b) For purposes of this Agreement, information provided by one party to the
other shall not be considered Confidential Information if (i) it is already in the public domain or
subsequently becomes public (but in either instance not by virtue of any act in violation of an
obligation any Person had to keep such information confidential, or otherwise by virtue of any
wrongful or illegal act by any Person); (ii). the disclosing party or its representatives (including
Affiliates) has provided the information to other Persons not entitled to any legal privilege with
respect to such information, (iii) it is known by the receiving party without any obligation to
keep such information confidential at the time of receiving such information as evidenced by its
contemporaneous written records; (iv) it is hereafter furnished to the receiving party by a third
party, as a matter of right and without restriction on disclosure; (v) it is the subject ofa prior

35
FINAL

.
ar ‘mh
written permission to disclose provided by the disclosing party; or (vi) it is necessary to establish
rights or enforce obligations under this Agreement. .

(©) Should any Person make a demand-upon the receiving party in the course of
litigation or apply to any.court in Liberia for the production of such Confidential Information, the
receiving party shall timely provide notice to the disclosing party prior to revealing such
information so that the disclosing party may have an opportunity to intervene in the matter.
Either party shall nevertheless have the right to make available to any Person, or generally to
reveal, the specific terms of this Agreement, the nature and scope of the obligations each has
assumed hereunder. Firestone Liberia shall have the further right to disclose to any Person such
other and further details of its activities in Liberia, including the amount of any payments of
Taxes and Duties it has made or is obligated to make to Government, as it deems appropriate.
By disclosing any such information, Firestone Liberia shall have agreed thereby that it is not
Confidential Information and is not subject to the provisions of this Section.

SECTION 23
A ENT AND CHAN! EF CON IL

Firestone Liberia shall not assign its obligations or rights herein to any other
Person without the prior written consent of the Government, which consent shall not be
unreasonably withheld. Any change of control of Firestone Liberia such that Firestone Liberia is
no longer a direct or indirect wholly owned subsidiary of BFS Diversified Products, LLC or of
another entity which is wholly owned by BFS Diversified Products, LLC or which wholly owns
BES Diversified Products, LLC shall require the prior written consent of the Government, which
consent shall not be unreasonably withheld.

SECTION 24
FORCE MAJEURE
24.1 Application - In the event of any Party being rendered unable, in whole or in

part, by force majeure to carry. out its obligations under this Agreement, other than an obligation
to make payments of money due hereunder that accrued prior to the commencement of force
majeure, such Party shall give notice and the particulars of such force majeure in writing to the
other Parties as soon as practicable after its occurrence. Thereafter, any obligation of the Party
giving notice of force majeure that said Party is unable to carry out because of such force
majeure shall be suspended during the continuance of any inability so caused, but for no longer
period, and such inability shall, as far as practicable, be remedied with all reasonable dispatch.
All time periods specified in this Agreement for the performance of obligations or the enjoyment
of rights that are affected by force majeure, except in connection with an obligation to make
payments of money that accrued prior to the commencement of force majeure, but including the
Term of this Agreement, shall be extended by the period of time the inability caused by such
force majeure exists. Sixty days after giving notice to Government, Firestone Liberia shall have
the right to terminate this Agreement without further obligation or cost (except for obligations
and costs that accrued prior to the commencement of force majeure) if a condition of force

36
FINAL

‘i
CHT sai
majeure has existed for a period of one year or more which renders Production impracticable or
unprofitable, or prevents Production, the export or sale of Rubber Products or the exercise by
Firestone Liberia of a substantial part of their rights under this Agreement.

24.2 Definition - The term “force majeure” as used in this Agreement shall mean
acts of God, major breakdowns in the factory or other Infrastructure required to maintain :.
Production, accidents, wars, acts of war, invasions, acts of public enemies; hostilities (whether
war is:declared or not), terrorist acts or serious threats against the safety of Firestone Liberia's
employees or assets, trade or commercial or other restrictions imposed either by any: sovereign,
embargoes, blockades, revolutions, riots,-civil commotions, sabotage, strikes or other industrial, *'
labor or employer-employee disputes, fires, explosions, unavailability of or interference with the*
usual means of transporting Agricultural Products, shortages of materials required for Production,
earthquakes or any other natural disasters, expropriation of facilities or goods, epidemics, public
health emergencies, South American leaf blight (microcyclus ulei), and any similar cause,
provided any such cause was not within the reasonable control of the Party claiming suspension
and could not have been avoided or overcome by such Party through the exercise of due
diligence.

24.3 No Required Settlement — Nothing in Sections 24.1 or 24.2 above shall, in
and of itself, be so construed as to require Firestone Liberia to settle any strike, lockout or other
labor or industrial dispute.

SECTION 25
TERMINATION

This Agreement shall terminate at the end of its Regular Term as set forth in
Section’3 hereof, or may earlier terminate as provided below.

25.1 Termination by Firestone Liberia Notwithstanding any other provision of
this Agreement, Firestone Liberia shall have the right, without cause, to terminate this
Agreement at any time, either in its entirety or as to any part of the Concession Area, 365 days
after giving notice to Government (subject to this Section 25) or alternatively pursuant to the
provisions of Section 24.1, provided that in the case of any partial termination the Government
may elect'to treat such partial termination as a termination in its, entirety by Firestone Liberia. ~
Any such’termination shall be subject to the obligations of Firestone Liberia under this
Agreement that accrued prior to the date of termination, including its obligations under Sections
16, 25.5 and 26 hereof.

25.2 Termination by Government — Subject to the provisions of Section 26,

Government shall have the right to terminate this Agreement if any of the following events
(hereinafter called SEvents,of Default”) shall ‘oceur and be continuing.

. 37 ye ,
, Oe Gay
(a) Firestone Liberia shall fail to comply with its material obligations under
this Agreement and such failure shall have a materially adverse effect on Government.

(b) Firestone Liberia shall (i). voluntarily make an assignment of all or
substantially all of its assets for the benefit of creditors , (ii) file a petition or application to any
tribunal for the appointment of a trustee or receiver for all or any substantial part of the assets of .
Firestone Liberia, (iii) commence any proceedings for its bankruptcy, reorganization, —
arrangement or insolvency under the laws of any jurisdiction, whether now or hereafter in effect,
or if any such petition or application is filed, or any such proceedings are commenced against it,
indicate its approval thereof, consent thereto or acquiescence therein, which proceedings are not
dismissed within 90 days of commencement or (iv) if any order is entered appointing, any such
trustee or receiver, or adjudicating Firestone Liberia bankrupt or insolvent, or approving the -
petition in any such proceedings, permit such order to remain in effect for more than 90 days.

(c) Firestone Liberia shall cease Commercial Production for more than 365
consecutive days, unless Government consents to such cessation or it results from force majeure.

(d) Firestone Liberia shall fail to comply with the requirements of Section 17
of this Agreement.

(e) Firestone Liberia shall agree to such termination.

25.3 Opportunity to Cure ~ In the case of an alleged Event of Default described in
Section 25.2, Government, before taking any further action; shall provide notice-to Firestone
Liberia of such alleged occurrence of such Event of Default and of Government’s views in that
regard and shall offer Firestone Liberia a fair opportunity to consult with Government to resolve
the matter. If, after a reasonable period of time of consultation, Government is of the reasonable
opinion that the matter cannot be resolved by further consultation, Government may then send to
Firestone Liberia notice of Governmenit’s intention to terminate this Agreement. Ifthe Event of
Default is not cured within 60 days after said notice of Government's intention to terminate, or
within such longer period as may be necessary to allow a reasonable period of time to effect such
cure, then this Agreement shali be terminated. ;

25.4 Disputes Regarding Events of Default — Notwithstanding any other provision’ a
of this Section 25, if Firestone Liberia disputes whether there has been an Event of Default
described in this Section 25 and, within’60 days after receiving Government’s notice of its
intention to terminate, refers such dispute to arbitration in accordance with Section 27, then
termination of this Agreement shall not take effect until the finality of, and in accordance with,
an arbitration award upholding Governinent’s right to terminate. fra ees :

(a) At the time of notice of any termination or non-renewal ‘of this Agreement,”
pursuant to its terms, the Parties shall set up @ winding-up commission (hereinafter referred to'as ea
the “Commission”) which shall consist of the Coordination Committee and 2 additional members,

on * YY
Crt Ow.
@

one each to be appointed by Government and Firestone Liberia. Government shall appoint the
chairman of the Commission from among its members. Each member of the Commission,
including the chairman, shall Have-only one vote.

(b) The chairman of the Commission shall issue a notice and agenda for the
first meeting of the Commission, which shall be held no later than 3 weeks after the
establishment of the Commission. Thereafter the Commission shall hold periodic meetings at
least once a calendar month. “a

(c) Firestone Liberia shall present to the Commission a detailed report on the
status of its operations under this Agreement so that the Commission will be able to recommend
steps that Government might take under the circumstances with a view to preserving the viability
of the enterprise, employment in the area and the centers of population.

(d) At the request of Government, the Commission shall establish plans for
the full or partial cessation of operations including, the disposition of assets and their demolition
and/or removal according to Section 26.

(e) At the request of any Party, any meeting of the Commission shall be held
outside Liberia, and the requesting Party shall be responsible for the travel cost of the
participants.

(f) Firestone Liberia may elect not to participate on the Commission, in which
event its obligations under this Section 25 shall be limited to providing the information required
in Section 25.5(c) above. , :

25.6 Contract Remedies Preserved — The termination rights provided in this
Section 25 are in addition to, and not in derogation of, any remedial right to damages which
either Party may have, ‘pursuant to Séctioii'28 or applicable Law as set forth in Section 30 below,
for a breach by the other Party of this Agreement.

SECTION 26
. 1S) T E .
26.1 Non-Movable Assets ~ Upon termination of this: Agreement, and subject to

Section 3.3, all permanent non-movable tangible assets of Firestone Liberia in the Production
‘Area, which are not otherwise the property of Government, shali become the property of °
Government withoyt charge. Rubber trees are permanent non-movable assets as.used in the
preceding, sentence, In the eyent of a breach by gither Party, the yee of the non-movable assets
shall. be taken into account in any award of damages pursuant to ion 25.6 and Section 27.

, 26.2 Movable Assets” At any time after termination of this Agreement and with
respéct to each movable asset of Firestane Liberia ifi Liberia, ‘which Firestone Liberia desifes to
sell, Government shall’have the first option to purchase such asset at the fair market price thereof,
such price to be paid in Dollars. If Government does not exercise such option within 90 days

FINAL 39 Ni
Oe OH.

after being informed by Firestone Liberia that it desires to sell such asset, Firestone Liberia may
sell such asset to any other Person, including Government or an Affiliate, for such price as it may.
be able to obtain, or remove such asset from Liberia. The proceeds of any such sale shall accrue
to the seller subject to any Taxes or Duties payable at Law. If Government purchases any such
asset, it shall pay the purchase price not later than'60 days after such price has been agreed upon
or determined, unless the Parties otherwise agree. :

26.3 Removal of Movable Assets - Government, by notice to Firestone Liberia
within a reasonable period but not to exceed one year after termination of this Agreement
pursuant to Section 25.1, may require reasonable disposal or removal, in accordance with Law,
of any or all movable assets, including unusable assets, remaining within the Production Area
after total disposition of assets in accordance with this Section 26. If Firestone Liberia does not
reasonably dispose of or remove such asset or assets within a reasonable period after said notice,
Government may effect such reasonable disposal or removal at the expense of Firestone Liberia,
but Firestone Liberia shall be entitled to any income realized from the salvage value of such
assets,

SE N27
ARBITRATION

27.1 Submission to Arbitration

(a)... Any dispute between Government and Firestone Liberia arising out of, in
relation to or in connection with this Agreement or its formation, or the validity, interpretation,
performance, termination, enforceability or breach of this Agreement, which is not specifically
provided elsewhere in this Agreement for resolution by submission to an expert, shall be settled
by binding arbitration under the rules of the Centre in effect on the Effective Date (the “Rules”).
The law applicable to any arbitration shall be determined pursuant to Section 30, below. , In the
event of any conflict between the Rules and Section 27 of this Agreement, the provisions of
Section 27 of this Agreement shall govern. Arbitration hereunder shall be the Parties’ exclusive
remedy and no Party to arbitration shall be required to exhaust any local administrative or
judicial remedy, provided that in a dispute involving a violation of Law, Firestone Liberia shall
not initiate arbitration prior to a final administrative determination of a violation unless upon a
reasonable showing that to do so would be futile, or that conditions in Liberia make participation
in such a determination by Firestone Liberia’s representatives, or traveling to Liberia to do so,
difficult or impossible as a practical matter, or as a matter of any applicable Law.

(b) The Parties agree that this Agreement and Firestone Liberia’s operations
pursuant hereto constitute an “investment” by reason of the investment of a considerable amount
of money in Liberia and that for purposes of Article 25(1) of the Convention, any dispute subject
to this Section 27 is a legal dispute arising directly out of an investment. Either of the Parties to
such dispute may institute arbitration proceedings by, giving notice to the other Party and notice
to the Secretary-General of the Centre, including in each a statement of the issues in dispute.

EI

cen soi
Cyr Ow.

FINAL
27.2 Nationality ~ Notwithstanding the incorporation in Liberia of Firestone
Liberia, it shall be treated a8 a’Person that is‘ ‘national of the United ‘States of America for
purposes of the Convention and of this Agreement. : z “

27.3 Arbitrators ~ Any arbitral tribunal constituted pursuant to this Agreement
shafl Consist of one arbitrator to be'appointed by Government, one arbitrator to be appointed by
Firestone Liberia ‘and one arbitrator, who shall’ be the'president of the tribunal and shall be a
citizén’ neither of Liberia nor of the United’ States, to be appointed by the Secretary-General of

the Centre. No such arbitrator shall have dn interest in the matters in dispute.

27.4 Referee ~ At the request of any Party, any matter otherwise subject to
arbitration under this Agreement shall instead be referred for resolution to a single referee to be
appointed by the Secretary-General of the Centre, or of any successor entity as provided for by
Section 27.10 below, except for any dispute arising ‘out of or related to Sections 2, 4, 5, 6, 18, 19,
20, 21, 22, 25, 26, 28, 29, 31, 33 and 34 of this‘Agréement, which must be referred to arbitrators
appointed pursuant to Section 27.3 above unles¥'the Parties agree that any such dispute is not
material, in which event it may be referred to the referee for decision. The decision of the
referee shall be rendered pursuant to Section 27-6 of this Agreement (except as regard the
requirement for a decision by majority vote) an ‘shall bé final and binding unless appealed by
any Party to arbitrators appointed as provided in't! ‘Section 27, who shall examine the referee’s
decision only as to manifest error of law, findings of fact that are not supported by any credible
evidence, and abuse of authority, misconduct or other unauthorized act by the referee.

27.5 Venye ~ Arbitration proceedings conducted pursuant to this Agreement shall
bé held in’ Washington, DC, or such other place as the Parties may agree, and shall be conducted
in the English language, The costs of the proceedings, which shall be those costs and fees
incurred or imposed by the Centre and the arbitrators, shall be assessed between the Parties on
such basis as the arbitral tribunal shall decide.’ Any procedural issues that cannot'be determined

under the arbitral rules of the Centre shall be determined pursuant to applicable law as set forth

..in Section 30 below.

jores< "69 & Award ~The aibitrators shall, by majority vote, render a written- decision’.
which sfiall be’ publié'stating the reasons-for their award within 3 months after any hearing
Zonducted Hias beéh cdnéluded.” Any monetary'award shall be assessed and payable in Dollars
(determined at the Prevailing Market Rate of Exchange if the award involved an obligation
expressed in any currency other than Dollars) through a bank designated by the recipient. Each
Party shall bear its own costs and attorney fees. Neither Party shall have any liability for either
consequential damages (except for purposes of setoff) or exemplary or punitive damages, but
interest at a rate not to exceed the London Interbank Offered Rate (“LIBOR”) existing at the time
of such award plus one percentage point, muiltiplied by the amount of the award shall be assessed
from the date of any monetary award until its satisfaction. If LIBOR should cease to be reported,

“then the raté to be’ applied’ shall be another‘agreed substitute-rate. In any case, the liability of

Firestone Liberia or the Government shall not’exceed 'the'tiet’ book value (determined pursuant to
generally ‘acdeptéd accountifig principles) of Firestone Liberiaat the time ofthe award. Ifthe
“decision of thé arbitral tribuaal is adverse 'to either Party; then'the-arbitral tribunal may, in its

“4d

~ wh
: <1 Onl.
discretion, specify a reasonable period of grace to cure any defect or default on the part of such
Party, provided that such, period of grace shall not exceed 180 days for the making of any
payment sequired by such award.

217.7 Waiver of Sovereign Immunity - Government hereby irrevocably waives
any defense of the act of state doctrine to a claim asserted under Section 28, and all claims of
immunity from the arbitrators’ jurisdiction and from the enforcement of any arbitral award
rendered by a tribunal constituted pursuant to this Agreement, including immunity from service
of process, immunity from the jurisdiction of any court situated in any state, country or nation
and immnity of any of its property from execution with respect to the entry, recognition or
enforcement of an award made by such tribunal,

27.8 Reservation of Rights — The right to refer a claim or dispute to arbitration
hereunder shall not be affected by the fact that a claimant or respondent has received full or
partial compensation from another Person for a loss or injury that is the object of the claim or
dispute, and any such other Person may participate in such proceedings by right of subrogation.

27.9 Nature of Award — It is agreéd by the Parties that, subject to Section 27:6'
hereof, the arbitral award of any arbitral tribunal constituted pursuant to this Agreement may
contain such orders (including orders for specific performance, setoff, other equitable relief or
monetary damages) in respect of or affecting any of the Parties (and/or any direct loss or damage
suffered by any of them), as such arbitral tribunal determines to be appropriate in the
circumstances. The Parties, subject to their respective obligations contained elsewhere in this
Agreement, shall take all such actions as are necessary to give full and complete effect to the
award which, in accordance with its terms, shall be binding upon and enforceable against them.

27.10 Successors ~ The consent to the jurisdiction of the Centre as set forth in this
Section 27 shall equally bind any successor or successors-in-interest to each Party to this
Agreement. Should the Centre be replaced by, or its functions be substantially conferred upon or
he transferred to, any new international body of a similar type and’competence, each Party shall
have the right to submit any dispute to such body for settlement by arbitration in accordarice with
the foregoing provisions of this Section 27. _Should the Centre cease to exist entirely without
replacement,.then any Party may submit any dispute arising under this Agreement to the
International Chamber of Commerce for arbitration in accordance with the terms héréof and its
rules of procedure, or to such other arbitrators as the Parties shall agree upol yk’ &
circumstances, however, the right to. arbitr yn set forth herein shall remain at
bindiag on both Pasties. 2 oo

' Any breach by either Party to this. Agreement of an ol ligat
- Agreement or any inability of Government to, honor any commitr n

nt, undertakin

obligation expressed in this Agreement by virque of a change in, Law, subsequent

Amendment Effective Date where, such action. of Government in the absence of a chan;
42

se In,

gatas eta

FINAL.
*

would have resulted ina breach of this Agreement shall entitle the Party aggrieved by such
breach or inability to be indemnified by the defaulting Party in an amount equal to the damage
suffered by the aggrieved Party subject to the limitations of Section 27.6. If a Party is required to
make additional payments, including payments of Taxes and Duties, because of a breach as
described in this Section or contrary to the provisions of this Agreement, then such Party shall,
upon an award pursuant to any arbitration pursuant to Section 27 with respect to its right to
indemnification hereunder, be entitled to set off the amount of such additional payments against
any obligation it may have to make any payments to the other Party, including payments of
Taxes and Duties.

29.1 Written Communications

(a) All orders, approvals, declarations, consents, and/or notices of any kind
required, expressly authorized or provided under this Agreement (hereinafter each referred to as
a“Communication”) between Government and Firestone Liberia shall be in writing and
delivered by hand, by telefax, by electronic mail, by postage prepaid registered mail or by any
other means of communication agreed upon by the Parties. Any Communication sent by
Government shall be signed on behalf of Government by any one of the Persons designated as
the Minister pursuant to Section 1.26, and any Communication sent by Firestone Liberia shall be
signed on its behalf by either the President or Managing Director of Firestone Liberia.

(b) A delivery of a Communication to a Party shall be deemed to have
occurred in any of the following circumstances:

(i) The Minister, in the case of the Government, or the President,
Managing Director or other officer of Firestone Liberia, in the case of Firestone Liberia, has
signed a return receipt of registered mail,

(ii) A telefax or electronic mail confirmation of receipt has been
electronically issued to the sender indicating receipt of a Communication sent either by
electronic mail or by telefax to an electronic mail address, in the case of electronic mail, or to a
telefax number, in the case of a telefax, authorized hereby,

(ii) Verification of receipt of the Communication has been obtained in
any manner specifically agreed to in writing by the Parties, or

(iv) _ A Party has directly or indirectly acknowledged receipt of the
Communication in writing. .

©”, _ Communications to Firestone Liberia shall be sent to:
“The'President and Managing Director
43.

wo yh
Lt On
Firestone Liberia, Inc.
- Harbel, Liberia

And wai

The General Counsel

BFS Diversified Products, LLC
250 West 96” Street
Indianapolis, IN 46260

United States of America

And

The Corporate Secretary
Bridgestone Americas Holding, Inc.
535 Marriott Drive

Nashville, TN 37214

United States of America

Communications to Government shall be sent to:

The Minister of Agriculture .
Ministry of Agriculture

P.O. Box 10-9010

Monrovia, Republic of Liberia

And

The Minister of Finance
Ministry of Finance’

P.O. Box'10-9013 |
Monrovia, Republic of Liberia

With a copy to:

The Minister of Justice
Ministry of Justice

Ashmun & Center Streets
Monrovia, Republic of Liberia

29.2 Change.of Address and Designated Recipient - Any Party may, upon prior
notice to the other Parties at any time, change the Person designated to receive Communications
from the other Parties, the postal or electronic mail address and/or fax number of the office in
Liberia or in the United States authorized to receive such Communications, or the postal or

44

NY
#1 Ow.
electronic mail address or addresses and/or fax number or-numbers of the offices to which copies
of Communications from one Party to the others are to be delivered.

SECTION 30
30.1 Applicability of Liberian Law — Except as explicitly provided in this

Agreement, Firestone Liberia shall be subject to Law’as in effect from'tithe to time, including
with respect to labor, environmental, health and safety, customs and tax matters: ‘and shall
conduct itselfin a manner consistent with Liberia’s obligations under international treaties and
agreements insofar as those have the effect of Law in Liberia.

30.2 Construction and Interpretation - This Agreement and the rights, obligations
and duties of the Parties under this Agreement shall be construed and interpreted in accordance
with Law and by such rules and principles of international law as may be applicable, particularly
with regard to an investment by nationals of one country in another country. However, in the
event of a conflict between this Agreement and any Law--except for thé'G stitution as in effect
as of the First Amendment Effective Date--the rights, obligations and duties ofa Party shall be
deemed to be those set forth in this Agreement and each Party shall have such remedies as are
provided for in this Agreement with respect thereto including the remedies set forth in Section 28.

SECTION 31
PERIODIC REVIEW

31.1 Profound Changes in Circumstances — For the purpose of considering
Profound Changes in Circumstan¢es from those existing on the Effective Date or on the date of
the most recent review of this Agreement pursuant to this Section 31, Government’on the one
hand and Firestone'Liberia on the other hand, shall at the request of the other consult together.
The Parties shall! meet to review the matter raised as soon after such request as is reasonably
convenient for them both. In case Profound Changes in Circumstances are established to have
occurred, the Parties shall effect such change in or clarification of this Agreement that they agree
is necessary.

31.2 Other Consultation — In addition to the consultation provided by Section 31.1,
each Party tay at any time request a consultation with the’other Party with respect to any matter
affecting the rights and obligations of the Parties pursuartt'to ‘this‘Agreement or any matter
relating to Firestdite Activities. The Parties shall meet td’ ‘revieWthé matter raised as soon after
such request’ asis reasonably convenient for them both: “$ibsequent to such consultation, the
Parties shall take such action, if any, that is mutually agreed to'address the matter.

45

FINAL Dd \

PU Onn,
AFFIRMATIONS
32.1 Binding Effect and Effective Date of Amendment —This Agreement shall

become law and be effective and binding on the Partiey‘on the First Amendment Effective Date.

32.2 Non-Derogation - Government affirms that at no time shall the rights (and
the full value and enjoyment thereof) granted by it under this Agreement be derogated from,
unreasonably delayed or otherwise undermined by the action or inaction of Government, any
Minister of the Republic, or any other Person whose actions or inactions are subject to the
control of Government including any action that rescinds, or purports to rescind, the rights or ..
benefits granted Firestone Liberia hereunder.

32.3 Third Party Beneficiary — No Person that is not a Party to this Agreement
shall have any rights under it unless so provided by its terms.

32.4 Necessary Acts ~ Each Party shail execute such documents, grant such
authorizations, licenses and approvals and do such other and further things as may be necessary
to give full and complete effect to the provisions of this Agreement.

32.5 Non-Discrimination — Except as otherwise expressly provided or permitted
herein, no Law, contractual arrangement or other action by Government shall discriminate
against Firestone Liberia. Therefore, the Government shall not enter into any contractual
arrangement or take any other action that, in application, enforcement or effect, renders Firestone
Liberia as a practical matter uniquely.or disproportionately liable to obligations under Law,
contract or otherwise when compared to other Persons engaged in production of Rubber Products
or similar activities relating to the production of Rubber Products in Liberia. Without limiting
the generality of the foregoing but for the avoidance of doubt, the provisions of this section shall
fully apply to the obligations generally assumed by Firestone Liberia with regard to Taxes and
Duties in this Agreement including specifically the obligations set forth in Sections 14.4, 18, 19
and 20.

32.6 Right to Import — Firestone Liberia shall be entitled to import and use for
Firestone Activities, and subsequently export, any and all machinery, equipment, vehicles,
supplies, consumable items, fuels, chemicals, petroleum products and any other thing whatsoever
reasonably required for Production and Firestone Activities in accordance with the terms of this
Agreement. In addition, Firestone Liberia may import rubber stumps, farm goods, medication
and drugs, rice and other foodstuffs for the use of or sale or distribution to its employees and, as
required by Section 14.2. Firestone Liberia may sell, in Liberia, all imported items other than
foodstuffs that are no longer needed for Production: or Firestone Activities, and pursuant to
Section 14.2 to other Persons. However, if such imported.items were exempted in all or part
trom Taxes and Duties on import into Liberia, then Firestone Liberia, having imported such
items into Liberia, shall pay those Taxes and Duties that would otherwise have been payable at
Law on such items, provided further that in no case shall Firestone Liberia sell rice (other than to
Liberian Rubber Farmers), gasoline, diese! or other fuels within Liberia provided however that

46

FINAL,

\s
rt oni.
8

where gasoline, diesel, or other fuels are not readily available, Firestone Liberia may provide
Duty paid fuel to Liberian Rubber Farmers as approved by the Government. Such limitations
shall not apply to fuel or rice imported by other Persons and purchased by Firestone Liberia in

~- the ordinary course of business.

32,7 Protection against Nationalization or Expropriation - Government
undertakes and affirms that it shall not nationalize or expropriate (or take any measure
tantamount to nationalization or expropriation with respect to):

(a) Any Infrastructure or other property, movable or immovable, of Firestone
Liberia, and those of its employees, agents or representatives, to the extent connected with or

affecting the activities of Firestone Liberia.

(b) Rubber Products in any form resulting from the activities of Firestone
Liberia.

(c) Any equity, shares or ownership interests of whatever nature held in or
owned or issued by Firestone Liberia.

(d) Any structure or entity put in place by Firestone Liberia in connection
with Production.

(e) Any capital invested by Firestone Liberia in the Republic of Liberia.

Nothing in this Section 32.7 shall prohibit Government from taking title to non-
movable tangible assets of Firestone Liberia upon termination of this Agreement as provided in
Section 27.1. Any violation by Government of the terms of this Section shall entitle Firestone
Liberia, in addition to any other remedy provided by Law, international law or otherwise by this
Agreement, to prompt payment equivalent to the fair market value of the investment, asset or
property nationalized or expropriated immediately before the nationalization or expropriation (or
the measures tantamount to nationalization or expropriation) took place. Interest shall accrue at
the rate provided for in Section 27.6 of this Agreement as and from the date of nationalization or
expropriation (or of the measures equivalent to nationalization or expropriation).

32.8 Application of Section 204(e) of the Revenue Code of Liberia (2000) -
Government hereby affirms that the investment that is the subject of this Agreement is a
qualifying investment project for purposes of Section 204(e) of the Revenue Code of Liberia
(2000) and that Firestone Liberia is.a beneficiary thereof.

32.9 Remedies ~ Subject to the terms of Section 27.6 hereof, each of the Parties
shall have the remedies permitted by Law for a breach of this Agreement by another Party, as
well as the remedies specified in Section 27.9 hereof.

FINAL “ Q
SECTION 33
EN’ MENT; NT:

This Agreement constitutes the entire Agreement between the Parties with respect
to its subject matter, and supersedes any prior concession agreement between them, provided that
Firestone Liberia shall assume any rights and obligations of Firestone Natural Rubber Company,
LLC (and any successor or assignee thereof) under the 2005 Concession Agreement incurred or
accrued prior to the First Amendment Effective Date. Any purported amendment to this
Agreement shall be null, void and of no force or effect unless in writing signed by the Parties and
ratified by the Liberian Legislature. This Agreement is binding upon the Parties and their
respective successors and assigns. No Party may unilaterally alter the rights granted under this
Agreement, Unless otherwise agreed in writing by the Parties, no failure by a Party to exercise,
nor any delay by a Party in exercising, any right, nor any forbearance shown by a Party, shall
operate as a waiver of any right nor preclude the further or future exercise of any right.

SECTION 34
19) 118 PR

34.1 Severability - Should any section of this Agreement, or any provision or
term of any section, be found, pursuant to Section 27, to be void, invalid or unenforceable, in
whole or in part, then the remaining sections, and those unaffected provisions or terms of any
other sections which contain some void, invalid or unenforceable provisions or terms, shall
nevertheless remain valid and subsisting and shall be construed as if this Agreement had been
executed without such void, invalid or unenforceable sections, provisions or terms. Any
otherwise void, invalid or unenforceable section, term or provision of this Agreement shall be so
construed, or reformed, as to alter, amend or change any such term, provision or condition to the
extent necessary to render it valid, lawful and enforceable, while also giving maximum effect to
the Parties’ originally intended purpose or result, short of creating any void, invalid or
unenforceable provision, term or condition.

34.2 Survival — Notwithstariding termination of this Agreement by either Party for
any reason, including a termination due to a finding that this Agreement or a portion thereof is
void, invalid, or unenforceable, this Section 34.2 and Sections 1, 25.5, 26.1, 26.2, 27, 29 and 30
shall survivé such termination and shall remain effective'as to any matters which are the subject
of this Agreement or which arise out of, in relation to or in connection with this Agreement.
Moreover, any such termination shall be without prejudice to rights and obligations that have
accrued prior to termination and, notwithstanding such termination, such provisions of this
Agreement as are reasonably necessary for the full enjoyment and enforcement of such rights
and obligations shall survive such termination for the period necessary.

um 48 Nw \a
—t On|.
SECTION 35
PUBLICATION

Subject to law, this Agreement and any amendments thereto shall be made public
by the Government.

[Remainder of this page intentionally left blank; signature pages follow]

‘s cy

Wt om.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the 22nd day of
February, 2008.

IN THE PRESENCE OF: FOR THE GOVERNMENT OF THE
REPUBLIC OF LIBERIA:
{ 1
Is Adm VA ofl ae) f cl.
J. Chrisffoe
‘MINISTER OF AGRICULTURE

«

is, [icffeeckd Isl orrokter
( V2 ‘Antoinette M: Sayeh

MINISTER OF FINANCE

$0

FINAL
FOR FIRESTONE LIBERIA INC.:

‘
Ist Js}
: Charles

PRESIDENT

ACKNOWLEDGED:
FIRESTONE NATURAL RUBBER COMPANY LLC

/sh
Daniel §. Adomitis
PRESIDENT

ATTESTED:

Phillip A.Z. Banks, III
MINISTER OF JUSTICE
REPUBLIC OF LIBERIA

APPROVED ON thisat day of Jeter, 2008:

Jal prac | tenet tren
Ellen Johnson Sirleaf
PRESIDENT

REPUBLIC OF LIBERIA

Sl
FINAL
APPENDIX 1
PRODUCTION AREA
ubject to Sec

The folloving $6 s legal description of the land leased by
GOVERMENT to Firestone end referred to in’Section 4,1 (») of”

Agreement:

4. Under leave dated the lot day of March 1935 by and between
GOVERNMENT, lessor, and Firestone, leases, of lands consiating of
65,800 acres in the Du and Farmington areas and 19,360 scres in the
-Cavalla drea ond oituated in Montserrado and Maryland Counties, which
gata lease was probated oh the 16th day of Merch 1935 end én the 26th
> aay 6f April 1935) respectively, in sa{d counties! and which said
Jeske 40 xegipteréd in Volwse 48, Pages 601b. to 615a and in Volume 3,
‘: pages’ 16-33, respectively, in’ the records maintained by the
"Registrars of said countiel: 7

Beginning at a concrete monument (Comer Nubbex One) whose
Latitude ‘La north 6* 23" 04" .947 and Longitude veot 10° ‘
2g'.14"',158, said monument being situated in the: porthvest
portion of Divieion 5, in azinuth 64° 49" 50" <5, 8 aietance
of 11715 feet from triengulation Station “‘“John" and in
azimuth 153° 45' 44" 7, & aietence of 8200 feet fron
trdengulation Station "Pease"; thence in arimuth 162° 52!

33" Pp a distance of 1318 feet to a concrete’ monument ang
Corner Number Two; the Letitude of said Corner Nurber To:
veing north 6° 23! 17" .449,' longitude west 20° 29, 18" .008;

a thence in azimuth 293 07! 21" .4y a aistanco of 2666 fect”
Number Three; the letitude

+6 9 ognerete monument ena Corner
of said Comer Number Three veing north 6° 23° 25" .128,
longitude vest 10° 28" 52" ,709; thence in azimuth 164° 30°,

27" .3, a distance of 4758 feet to a concrete monument and”

Corner Number, Four; said monument being on the gouth aide of

the Kakata Roed et the intersection of said road and the

Plentatinn Road; the latitude of paid. Corner Number Pour being
north 6° 24! 10" ,624 longitude west 10° 29' 05" 315; thence in y
s northeasterly direction, in 3 peandering line along the Kakata OS
conerete monument on the ezat edge of road and Corner

Roed to a
the latitude of said Corner Munber Five deing north

Na\P
ge

Nunber Five,
-~'2 +
Ce. . tie
6° 25° 57" S¥40; logitudo weat 10° 27' 30.239; thence in i
aricuth 253° 04" 21"",1, m dtatance of 1200 feet to » :
conerete monument and Corner Number Six; the latitude of said
Corner Nunber Six deing north 6° 26!’ 01" .406 longitude wost €
10* 27' lc: GES, thease in egimath 262° 42) 20" .3, 0 distance
of 4021 feet to a concrete monument and Comer Number Seven,
the latitude of said Coxner Number Seven being north 6° 26!
39" .498, Longitude vest 10° 27! 30" «725; thence in azimth
73° 21" 00.9", 8 dintonce of 2054 feet to e concrete monument
and Corner Number Eight; the latitude of gaia Corner Number
Bight being north 6* 26! 33" :.659; longitude west 10° 27"
50,240";' thence ‘in azimth 163° 54" 40" ,3, a distance of
7508.fee% to a conorete monument ond Corner Number Mine, the .
- latitude ‘of pala Cnmner Number Nine being noxth 6° 27'°45" t
+244, longitude. went 10" 26! 10.880"; thence in azimth 253°
00! 35" .3, a Gdotance of 2667 feet to & conerete monument
and Corner Number Ten, the latitude of said Corner Nuaber Ten .
being north 6° 27! 52"’.976;" longitude ‘weat 10° 27! 45" .582;
thence in eviruth 162° 47! 01" .1, a distance .of 5620 feet
to a concrete monusent ena ‘Corner Number Eleven, thé latitude

of said Cornes Nanter Eleven peing’ north 6° 28! 46" .244,
Jongitade wect 10° 26! 02" :083; thence in azimuth 253° 25!
20% ;8, a atstonce of 7906 fect 49 a concrete nonunent end
Comner Numbor Twelve, the latitude of said Corner Number
Twelve being noxth 6* 291 08" -.600, longitude vest 10° 26!
47" 9455 thence in aaimath 342° 227 48" +8, a distence of
" 4450 feet to @ concrete nonyment’end Cornex Number Thirteen,
the latitude sf said Cornes Kuibex' Thirteen being north 6° ;
261 26" .515, longitwde veat 10° 261 34" .583} thence 4m
azimuth 251° 341 12" 65) & aistance of 641 feet toa concrete
monument an@ Corner Namber Fourteen, the latitude of said
Comex Nunber Fourteen being north 6° 28" 26" +526, longitude
vost 10°, 26) 26" .550} thence-in‘azimth 342° 29" 51" .2) &
ddatance of 3073 feet to a concrete monunent end Corner Muaber
Fifteen, the latitude of ania Corner Number Fifteen being
north 6° 27! 51" .878, longitude west 10° 26! 16 .997; thence
fin azimuth 252° 261 26" .4, a distance of 4733 fect toa
conerete monument end Corner Number Sixteon, the latitude of by
paid Corner Numbsr Sixteen daing north 6* 26! 06" .047,
dongitude vost 10° 25' 32" .233; thence in azimuth 343° 22!

a fe
oe SY

\
41" .5, a diotance of 8684 feet to a concrete nonument end
Coxner Runber Seventeen, the latitude of said Corner tumber
Seventeen being north 6* 26' 43" .547, longitude west 10°

. +25! O7" .352; thence in azimuth 253° 06' 23" .0, @ distance

of 8794 feet to a concrete monument on the weat bank of the
Du iver end Corner Nunber Eighteen, the latitude of said
Corner Number Eighteen being north 6* 27' 08" .904, longitude’
weat 10° 23! 43" .882; thence in a neandering line up tho vost
bank of the Du Hiver to a point which is Corner Number
“Nineteen, said Comer Munber Nineteen ie the point ‘of
interscction of'-the west bank of ‘the Du River and the back~
vard extenaion of a line of azimuth 253° 29' 47" .6 passing
thru a point, the latitude of vbich 4s north 6° 26'.16" ,116,

longitude west 10° 23° 26" 1438; stioncé tm azinuth 253° 29' 47.6" -

a didtance of 142 feet to a concrete monument on the east side
of the Du River, the letitude of said monunent being north

6° 28° 16" .116, longitude west 10° 23 26" .438; thence in
azimuth 253° 29' 47? .6, a digtance of 41509 feet toa
concrete monument and Corner Number Twenty, the latitude of
said Corner Nunber Twenty being north 6° 30' 15" .O81,
“Jongitude weat 10° 16 51" ,623 thence 12,275 feet ono
"continuation of the preceding liné-to a point and corner
pBonuzent ‘yeplacing Corner Number Twenty-two and eliminating

.! Corner Nunber Twenty-one and being the point of intersection
-, of the preceding line and the east bank of ‘the Farmington River;
yithence in a meendering line down -the east Dank of the Farming-

ton River tos point epd Corner Minder Twenty-three, aaid
Coxner Nunber Tventy~three veing the point’ of intersection of
the east bank of the Farmington River and the backward

! extengion of a line of ezimuth 71°. 59' 17" .4 which pasoee

{ through a point, the latitude of said point being north 6° 25°

“ 24% .100, longitude weet 10° 161.22" +2785 thence in azimuth
qle 59! 17" «4 a ddetance of 285 feet toa conereté monument
on the west dank of the Ferningtoa River, the latitude of said
ponument being north 6* 25! 24" 100, longitude weat 10° 16!
22” -.278) thence in azimith 72° 59' 17° .4, a distance of
29966 feet tq a concrete monument and Corner Nupbet Twenty-four,
the latitude of said Comex Numbex Twenty-four being north

|
|
|

gt

4

Mh

Om.
6* 23" 53" ,133, iongitude Went 10' 21! 04" .928; thence in

azimuth 163° 13! 24" ,9, a dintance df 1769 feet to a concrete C
monument and Comer Nunber Tventy-five, the latitude of said am sen
Corner Nunber Twenty-five being north 6* 24' 08" .935, longi~ -

tude west 10° 21" 09" 1992; "thence dn azimuth 73° 491 26" .6,

a distance of 9339 feet to & concrete monument on the sast

Yank of the Du River and Corner Nubber Twenty-six, the latitude

of said Corner Number Twenty-six being noxth’ 6° 23' 43" .116,
longitude weat 10° 22! 36" .948, thence in a meandering ling

down the dant bank of the Du River ‘to a point and Corner Bunter
Twenty-seven, ssid Corner Nunber Twenty-seven being the point

of intexseotion of the south bank of ‘the Da River and 8 lide

which fo. the backward extension of a line of azimuth 162° 54"

10" .8 which passes thru’ a point, the latitude of which io

north 6° 17' 15" .678, Jongitude vest 10° 27" 38" .015; thence

in azimuth 162° 54! 19" +B.a distance of. 114 feet to a oonerete
nonunéat on the north’ bank ‘of the Du River, the latitude of said
monunent being north 6° 17" 25" .878, Longitude weet 16° ay

3er +0153 thence in azimuth 262° 54¢ 1o" +8,.a ALetance of 10097

feet to a concrete nonument- and ‘Corner. Number Twenty-eight, the
letitude of said Cornes ‘Nynber Twonty-dight being north 6. ie).

51" .645, longitude weat’10° 1265 07" .453; thence “in azimuth

72° 36" 43m +2, ‘a distance of 3984 feet to a concrete monomer.

and Corner Number Twenty-nine, the latitude ‘of said Corner’ Number :
Jventy-nine being north’ 28° 39° .832, longitudes, wi 10° 3 : 1
45" 152; thencd in. azimuth’ 162° 53 36" .5, a distanc of 116: o
feet to.a concrete montment and Coxnex Nunbder' Thirty,, the ,
latitude of said Oorner Number Thirty being north 6° 20! 309
TAD, longitude west 10° 29 19" .268; thence in agimth 249°
02! 59" .2, 0 ALatance of 3916 feet to a concrete’ monuncnt and ©

Comer Number Thizty-ong, the Istitude of seid Comex Number
Thirty-one Peing north 6° 20' 44" .648, longitude west 210°. 28!

42" ,985;. thence in azimth' 162° 42? 42" .6, distance of

14435 feat to ‘a concrete montnent and Corner Number Thirty-two,

the latitude of said Corner Nunber Thirty-two being north — - a :

|

6° 23} 10" .399,. longitude weat 10° 29' 25" .570; thence in
azimuth 252° 44! 15" 2, a distance of 1205 feet to a conercte’
nonupent and Corner Hymber One (the point of beginning).

" * ‘yenerve;,

Bey AL

75

Lesa the following described parcels om tegerves which axe i
withbold from this lease: , . !

BOUT RESERVE: Boginning*at a ‘eonorete , Sotaaget which is
the H. EB. corney of said reserve; thence in azimth

72° = 48", & diotance of 2588 feet to & conorate monument ‘
end. the’ ¥,-W. corner of said regsexve; thence in azimuth ‘ :
“342° - 45ty a divtance of 5277 feet to a conorete

monument and the S, E, corner veserves thence in azimth
252° - liye distance of 2595 Toot to & gonorete monument
‘and the S, Ee corner of said xeaexves thence in azimuth
162° - 3) a “dtatence of 5253 feet to the {Place or peginning,
aid” paroel of land containing, 313 aeres,, ‘pore or less.

TOBY RESERVE: Beginning at a monument which is the N. 2B,

commer of said reserve; thence in azimuth 72° = 36", a

‘ Atetance of 4149 feat to a concrete monument end the Ny W.
tteorner of said rederves thenca in azimuth 342? - 42', 6
distance of 4048 feet to a concrete wonunent and the S.W.

cormex of vaid reserves thence’ in’ azimuth 2529 = 26", & :
i diptance of 4161 feet to a concretd-ponument and the S. E, .
corner of, seid reoerve; thence in azimuth 162° ~ 31’, 2
digtance of 4038 fest to the brece of veginning, | ada parcel

of land containing 386'aorea, more or less.

YROYA RESERVE: ‘Beginning ata eonczete spnument which ds. an

TROYA
he Nw EB corner of said xeaerves thence ii aziimth 13°

"O71, a distance of 2914 Leet to a concrete montiment on the =;

oat bank of the Ba River and dq the ¥. w gorner of aaid
thence in a southerly’ dixection and with the i
% which is my |

meanders of the Ba River. to ‘concrete ponimen’
“the S, W. corner of said reserves. thence dh aziouth 352°

~ 46', 3 distance of 1625 Leet to 8 concrete monument and
thé S, B, corner of said reverve; thence in aziauth 165° : i
~ O1', a distance of 2929 fect to the place of deginnizé, : Qe

paid paxcel of lend containing 160 scres, more or leas,

5

_Du'Rivar to the piace of beginning, said pebod of Jand

SOBAXONG RESERVE: Beginning at a concrete wonument which ig

the ¥, B. corner of said reserve and on the went dank of “the™ ~
Du River; thence in azimuth 74* ~.24', a distance of 5716

feot ta a concrete monument on tho east dank of the Be Biver

and in the MN. W. comer of said reserve; thence in a southerly
‘dixection ahd with the meanders of the Ba Biver to ite

junction vith’ the Du River whieh {o the southveaterly cornet

of paid reverves thence in an easterly direction and with the
meandere of the Du River ‘to the place.of beginning, said pateo)
of ‘lena containing 486 Agnes; wore ox less.
‘yet RESERVE: " Beginning ot a sonezieto monuzent whten ‘be the
N, B, corner of said reserve “and on the vest yank of ‘the Du
Hiver; thence in azimuth 254° = 27', a distance of 6642 feet

to a concrete monument end: the N, W, comer of seid reserve; -

thenoe ip aziguth 263°. ” 40", B distance of 3974 feet to a

gonexete monument and the §, W. corner of said reserve; . -
thence in azimuth 113° ~ 05", a distabce of 2587 feet to a ¢
conerete monument at the intersection of thé Du River end
aforenentioned, Lino and'is the 8. B, corner of said reserve;

thence in a northerly dizeotion and along the meanders-of tho:

pontaining 490 acres, nore jor less,

BOY. rarkoile RESERVE: Beginning at a concrete noriument vhich

ie ‘the N. B, comer of said zenerves thence in azimuth 148 -

42", a distance of 2309 feet to a cnncrete ronumont and the

HN, W. corner of said reserve; thence in ezinuth 334° = 28', o

@istance of 5112 feet to 2 concrete monumént and the &. W.,

commer of sald regerve; thence in andmuth 258° - let, e

distance of 3679 f foo concrete” Donunent and the S.

corner of" said reserves thence in azimuth 141° - 20', 8 ;
distance of 5725 feet to the place of beginning,. said parcel i

of land containing 349 acres, more or less. ( ou

ey:

mad

. 832 acres, core or leas.

* gz leas. . . a .

corner of said reserve} thence dn azimuth 341° - 54", @ distance
arn we

Cy!
BAZON RESESTE: Beginning at » concrete monument vhich dm the

8. W. corner sf the Cryo Town Revaxve; thence in azimth 162¢

- 31", and along the vesterly line of Cryon Town Reserve, a°
distance of 1778 feet to a concrete ponunent and Corner Bunbez
doe of said Seserves thence in arimuth 72° -.16', & dtotance ©
of 1676 feex to a conorete monument and the H, W. corner of said
reserve; tkexoe in azimuth 342° = Q2', a distance of 5857 feet:
to a conoreta monument and the S. W. corner of said reserve;
thence {n azimath 252° ~ Ol', a diLetance of 6119 feet to a
concrete poxsment end the S. gE corner: of paid reserve; thence
din azimuth 259% ~ 59', @ aiotence of 4023 feet to a concrete
nonunent iz southerly Line of the Oryon Town Reserve and Comex
FRumber Two c? gaia reserve; thence in azimuth 252° ~ 42',' along
“the southexiy line of Cryon Town Heserve, & distance of 4319"
“feet to the place of deginning, pada’ parcel of land containing

“GRYON TOW SESERVE: Beginhing. at-a point Ghtch 4s the HB
corner of said reserves thence in azimuth 1B - 12", o dfotanoe
of $148 feet to.a concrete monument and the WN. W. corner of

said reserve; thonoe in eximuth 342°.= 29", A Gistence of 3583
foet to a concrete monument and Corner Number One of (Cryon

Down ond Beton Reserves; thence in azimuth 542° ~ 37" 6 distance
‘of 1778 feet to a concrete monument and the S, ve corher of said
xégexves thence in azimith 2mee ~ 421, and along the notherly
line of Bazon Reserve, a distance’ of 4329 feet to o concrete
monunent and Corner Number’ Two of Cryon Towa and Bazon Reserves
thence in azimuth 252° ~ 48', a diatance of 730 feet toa .
concrete ponument and the S H, corner of said: reserve; thence *

"ty azimuth 163¢.- 36', a atetance of 9327 feet to the place

of: veginaing, seid parcel of Jend pontaining 625 aexeey, more .

eee

GAZON RESERVE: Beginning at a conerete monupent “wntoh is the
H. E. comer of gaid reserves thence in asimuth 73° -ll', a
aietance of 6471 feet too ‘conexete monument end the . W.

- CIR Onl.
‘of 4048 feet to a concrete ponunent and the S. W. eoraes of
paid reserve; thence in azimith 254° ~ 44', a distance of
6263 feet to a concrete monument and the S. E. corner of said
roserve; thence in arioth 164*< 48', «dietance of 4219

feet'to the place of beginning, said Pazeod of land. containing

604 acreg. more ox leas.

COOK RESERVE: Beginning st’s concrete monument which £s tho
H, E. corner of eaid reserve; thence in.etimith 72% = 45', a
distance of 3310 feet to 2 conereto monument and the ¥. ¥,
corner of said regervos thence in azimuth 345° ~ 14ty a.
dintance of 2805 feet to a concrete monument and the S. V.

‘ corner of said’ reserve; thence in azimth 252° - 13' 2 _Aiotence’

of 3447 feet to a‘concreta monument and the BS. Be corner of
said reserve; thence in. aziouth 162° =~ 26', a aigtence of
2770 feet to the place of veginning, aaid parcel of Yana
containing 216 acres, more or less. ’

TETEMAR RESERVE: Beginning at a conerete inooninent which is
the N. B. commer of said reserve; “thence in azimuth 72° ~21',
a distance of 664 feet to a conorete monument and the XN. W.
corer of said reserve; thenée in azimuth 343° = 21, B
diptence of 6607 feet to a conerete monument and the 8, W.
comer .of geid reserve; thence in azimth "252° = 44", a
diatange of 5390 feet to a concrete monument and the 8. E.
commer of said reaeryoy thence in azimuth 162° -38", a
distance of 5649 feet to a concrete monument and Corner
Number Tvo of said, reserve; thence in azimuth 252° ~ o1',

a diatanée of 1313. feet to a concrete monument and Corner
Number Three of said reserve; thence in azimuth 162°. 50",
a dLatatice © ‘of 985 feet to the place of beginning, said
parcel, of land containing 845 acres, more or less.

JACKSON RESERVE: Beginning at a concrete monusent which is
Corner Humber Eighteen of Du Plantation Survey and ie the
intersection of the northerly line of said resexve end the
Da Rivers thence in azsouth 253° - 06! - 23", a distance

of 8794 feet to a concrete: monunent, vhich is Corner Number.
Seventeen of Du Plantation: Survey and the 3. W. comer of
said reserve; thence in-azimuth 342° - 291, @ distance of
5296 feet to a concrete monument and the S, W. corner of
waid reservos thence in azimuth 252° ~ 33', a distance of
- 9608 feet to o concrete monument on the weat bank of the Du
_ ‘River, and is the S. E. corner of said reserves thence in a
‘ . northerly direction with the moandere of the Du’ River to the
“place ‘of beginning, seid-parcel of lend containing 1223
sores, more or lass. .
FREEMAN RESERVE: Beginning at a conezete monument vbich {o
-the. Nj. B, corner of said reserve; thence in azimuth 100° ~
23', a distance of 1855 feet to a concrete monument and tho t
“oy We. corner of ald roserve; “thence in azimuth 354° = 24", ;
“g: distance of 2475 feet ‘to a concrete wonument and the S, W,
commer of seid reserves thence in azimuth 259° ~ 07", &
distance of 1954 feat to @ concrete monument and the S. By
corner of said reserve; thence in azimuth 169°.-.12', &
distance of 1792 feet to. the place of beginning, eeid parcel
Lor Jand containing 91 acrep, more ox less.

* Pirerbs RESERVE: Beginning at a concrete monument vhateh is the
_N. W. corner of said reserva; thence in. azimuth 302% = 31',
aistence of 400 feet fo a concrete ponument and coxners
thence’ in ezimuth 338° - 567, a dlatance of 224 feet toa ©
goncrete monument and the W. =. corner of | aaia reserves, thence
_ in. azimuth 22°, - 06", a distance of 608 feet to a sonexete
mooument and the S, B, corner of said reserve; thence in
ozimith 107°..~07!,.a distance, of G12 feet to a concrete oe
monunent and the Ss, We éorner of seid reserve; thence in
aziauth 206° -OT'.a atotance of 899 feet to the place of
beginning, said parcel of land containing ll acres, sore or
lessy and, the total acteage of the above named ‘reserves being

‘6, 330, acres, nore or Yoon.

- 10 -

Said parcel of land comprises the Du Plantation of the
‘Firestone Plantations Conpany having a groso area of
94,300 acres, moro.or less, and after deducting the
verious reserves ‘eo before set forth, haa « net area ‘of
87,900 Boren, pore! or lesa, .

all astmthe’ tn thig déscription ore true azimutha and
sre reckoned in a clockwine, dixection continuously frou
true south around by west to 360°, true south being 0° or
360°, Vea 90°, north 180°, eaot 270°, The lotituda and
longitide of the corners and the azimuths and distances

of the courses im this description vere determined fron ,
the schema of second ordex triangulation vhich was rin’over . |
this area. This bcheme ‘was started from the line Cryon- \
Coffae of the Liberian Boundary Commission's are of =:
triangulation. All pooitions, lengths and azimuths given
in ‘thie desoription axe therefore dependent on the position
of the Cryon and Coffea and the length and azimuth of the
line Cryon-Coffee os furnished ue in 1926 by Mr. Ben Powell,
Chief Engineer of the Liberfan Boundary Survey.

aul ag shown by the notes of the survey of the said

, parcel of lend, and the plan thereof now on file in the office

of the Secretary of the Interior ‘of the Republic of Liberia:

dnd also, all that parcel of land (including the land in

. Maryland County ‘aencribed in the wecorded lease of December 4th

1926, etvoon GOVERNMENT, lessor, and Firestone, lessee) known
aa the Cavalla ‘Plantation lying and being in the County of
Marylend, Repudlic of Liberia, deperibed as follows, to wit:

Beginning at a concrete monument (Comer Funder One)
whose latitude de north 4° 34? 407 .222 and longitude
vest 7°%..39) 21" 6895 at the’ southeast corner of Plebo
Reserve, thence in azimuth 180°, a distance of 2, 640°
feet along the eastern poundary of Plevo Reserve to
Corner Number Two, thenoe in, azicuth 270° a distance of

of
i

Na

1,320 feet to Corner Fupber Threa, thence in azimuth
180°, a distance of 1,320’ feet to Corner Mumber Four,
thence in azimuth 270°, a diutance of 15320 feet to
Corner Muiber Pive, thence in azimuth 180°, a distance
of 2,640 fect to Corner Number Six, thence in azimuth
270", a distance of 5,280 fect to Corner Humber Seven,
thence in azimuth 160°, a dLotance of 3,960 feat to
Corner Number Hight, thence in azimuth 270°, a distance
of 13,200 feet to Corner Humber Nine, thence in azimth
360°, a distance of 2,640 feet to Corner Humber Ten,
thence in azimuth 270° 0 distance of 6,600 feet to.

Corner Number Eleven, thence in azimith 360°, a distance

‘of 3,960 feet to Corner Humber Twelve, thence in aziputh
270°, to Corner Number Thixteen a point on the weet
bank of the Cavalla River; thence in a meandering line
(in a southerly direction) approximately 360° ih azimuth
“along the west dank of. the Cavalla River to Comer
‘Hunber Fourteen,.said Comex Nunber Fourteen being (due
east) 270" in azimuth from Corner Nuabér Fifteen, thence
_in aziguth 90° to Comer Number Fifteon, Said Corner

“Shumbex Fifteen being 10,560 feet due south or 360° in

azimith frou the starting point which is described above
. 89 being the concrete ‘wonunent at the southeast corner

of Plebo Reserve, thence in azinuth 360°, a distance of :
" 5,'280.feet ‘to Corner Tunber Sixteen, thence in azimth. :
90* to Corner Number Seventeen, a point on the Plebo-

Cape Paleag Road, thence in a meandering line (in a

southerly direction) approximately 360° in azimuth along

the Plebo-Cape Palmaa Rosd to Corner Number Eighteen, said
Corner’ Nunber Eighteen deing @ point on the Pleba~Cape .
Palnag Road (due east) ox 270° in azimuth from Corner //
Fupber Nineteen, thenca in azimth 90° for 8,910 feet. to

_ Corner Number Nineteen, thence in azimuth 160° a distance “os

of 21,120 feet to a Corner Nunter Twenty, thence in eziputh
5 270%, a diatance of 13,200 feet to 8 concrete monunent at :
the southeaot corner of Plebo Reserve, the point of beginning, —
paid parcel of lend containing 20,000 acreo, more or less.

Qs
Gam,

\

Less the following deacrided land which wae released by
Firestone under Kod sfieation Agreement with COvERIMENT dated

Apetl 10, 1.950% :

Beginning at Corser Number Mineteenj thence due east 5,280
feet to a point; thence due north 5,280 fect to a point;

: ‘thence due west 5,280 feet to a point; ‘thence due pouth

5,280, féqt to Corner Number Nineteen and "Hams place of deginntig,

Aut directions” ‘in the at i
Theer ere reckoned cs: atinuouely frou, true south around by wea:

to 360°, ” South being O°, went 90°, north 180° and east 270°

The astzononic datua éeterninea at “Gedetarbo. by eridian
. ‘telescope 48 the one. upon which the initial position North .°
* Corner (Corner Humber One) te based. The position North
‘Corner (Corner Wunber One) given in this deocription has been €
‘ deterained by second order téiangulation, which depends upon
the position of astrononic station and azimth from East

Base to Woat Banu, It nay be defined ‘tn terms of the Poad thor

of Bust Base de follows:

| batitias “| North 4° 34" gor 207
" Longitude - Vest, 7° 38" 55” 739
“Atimuth ‘to Vest Base 86° 357 41" 45

All xp shown by the notes of the survey ‘ot ithe said parcel

oof lend and the plan ‘thxveof now on file in the office of the. _ .

Secretary OF ‘the Interior of the Republic of Liberia, |
The total number of scres of land leased under thie lease
2. Under’ lease dated the 24th day of November 19% by

and vetween GovERIne?, lessor, and Firestone, lessee, of lands
conetating of 27,470 2orea in the Herbel area, Montserrado .

io 105,1é0,, * ; . ote
ae
€

County:

- ou - :

») Beginning at 5 concrete monument known as Corner No. 26
| of Firgotone lease, the latitude of said comer being
Horth 6° 23" 43,116" longitude Yeat lo* 22! 39,948";
thence in azimuth 255° 49! 16.7" a dlatence of 9339 foot
to @ concrete monument and Corner No.25, the latitude of ‘

said corner No, 25 being. North 6° 24! 08,935" longitude
Woot 10* 21! 09,991"; thence in azimth 345° 131 24,5"
a distance of 1769 feet to a conorete monuneht end Corner
No, 24, thu latitude of paid Corner No. 24 deing North .,

.- 6° 234 52,133" longitude Weat 10° 21' 04,928"; thence ; |
in azimuth 251° 58' 45,8" a distance of 29,966 fest toa | . ‘
concrete monument on the West (right) bank of the

‘*""Faimington River,. the latitude of said ‘monument being ”

North 6° 25! 24,100" longitude West 10°-16' 22.2768";
: thence across the Farmington River to Corer No. 23, said
Corner No. 23 being, described as the point of intersection

2, of the Fant “(lert) benk of the Farnington River and the

“\, Dackwaré extension of a line of azimeth 71° 59' 17.4",

cwhich pagsee through a point, the latitude of seid point

being North 6° 25! 24.100" longitude West 10° 16 22,278";

- thence’ i: a meandering lihe down the Esst (left) bank

of the Farmington River to 3 point opposite the junction

* of. Gban (Yieh) Creek, thence ecross the Farmington River,

‘thence in a meandering line up Gban (Fish) Creek to a i

concrete bonunent on the Noxth bank end Corner No, 33, |

‘..the latitude of said Corner No. 33 being, North 6° 14! ; |

59.659" longitude Veot 10" 22! 28.389"; thence in azimuth
01632 52! 44.0" 9 distance of 17,042 feet to a conezete
.» mom ment and Corner No. 34, the latitude of gata Corner ;
+.No. 34 being North 6° 17' 42,069" longitude Weat 10°
eed 222 15.514"; thence:in azimuth 115° 46" 32.3" a diatance
“of 467 feet to 4 concrete monument and Corner No 35, the
latitude of sald Corner No, 35 being North 6° 17' 44,104"
longitude Weat 10° 22' 19.484"; thonce in ezinuth 74° 16!
+. 09,2" a distance of 4,532 feet to a concrete monument and |
‘ » Coxnex No. 36, the latitude of sald Comer Ho. 36 deing
‘ . North 6° 17" 31.936" longitude West 10° 23' 02.752"; thence

ey

from this Lease:

ie - 4 - '

in azinuth 45* 29' 13.2" a distance of 979 feet to x
concrete monument and Corner No. 37, tho latituds of paid
Corner Ho, 37 being North 6° 17" 25.126" longitude Woot 10°
23! 09.674"; theace in’ azimuth 12° 50! 45. 4" a distance

of 1,241 feet to a concrete monunent on the Eaat (left)
dank of the Du River ‘end Corner Ho, 38, the latitude of sata
Corsor Ro. 38 being North 6* 17' 13,090" longitude West 10°
23" 12.411"; thence in a meandering line up the East (left)

bank of the Du River to the point of beginning (Comer, Yo. 26).

Lene the following described parcels, which are withheld

TRACT NUMBER = . DESCRIPTION OF HIS EXCELLENCY PRESIDENT
BAROLAY'S LAND uo

Beginning at s concrete nérument end Comer No. 1 on tho
xight benk of the Farmington River, said monument being in
azimuth 290° 224 a dintance of 1959 feet from Triarigulation
Station “Spencer”, the Latitude of said Station "Spencer"
veing Forth 6° 16' 20,871" longitude Weet 10° 20! 31.34"
thence North 55°47! 40" a disténce of 375 fect to a con-
exete monument and Cornem No, 2; thence North 0° 48" oO” East

. a distance of 9,254 feet to a concrete monument and Corner

Ho, 3; thence South 69° .43' 20" Bast a distance of 2,576

feet to a concrete monument and Corner Ro. 4; thence North 0°
38° .15" East a-distance of 2,645,feet to a concrete monument
and Corner No. 5; thence South 89° 501-15" Eadt a distance

of 6,549 feet to's concrete nonument and Corner Fo. 6; thence
North O* 22' 50" Hast a-distance of 2,635 feet to a concrete -
monument and Qorner No. 7; thence South 69° 23" 40" East

a distance of 5,278 feat to a concrete monument.end Corner
Ho. 8; thence South 0° 47’ 40" West a distance of 630 feet

to a conerete monument and Corner Wo. 9 on the right benk of
the Foxmington River; thence acrose the Farmington River to a
‘point engttigetar? ‘banky.thonoe in: a meandering Mine down the
left bank of the Farmington River to a point on. the left bank
opposite Corner No, 1, thence across the River to Corner No. 1
and the place of beginning. Said percel of land containa
2,800 acres, wore or less. . »)

C

fi

TRACT MAMBER_TYO:- DESCRIPTIC OF NEEQOMSN TOWN RESERVE

Evgianiog at a concrete goouaent on the right vane of the 1

Faroington River pear the Southeast’ comer of Pirovtone
Flontations, Divielon No, 38, said aonument being ia

jatitude North 6° 25' 24.100" longitude Weat 10° 16! 22.278";
west u distance of 3,637 Leet to a

cof the Reaervo;

thence North 89° 38!
conerete monument and the Northwest corne:
05! Boot a distance of 6,590 feet to &

tbeace South 0°

concrete monument and the Southwest cornex of the Reserve;

theace South 69°
concrete monuneot on thg’ right, bank of the Farmingt

end the Southeast corner of the Reserve; thence following the
aq to. the place of

O02! Haat a gistence of 3,431 feet to a
op River

anders of the Farmington River uputre

we
Gala parcel of lend contains 510 acres, nox9 OF

beginning.

legge

41) above bearings are wegnetic.

The total- acreage of the above-named excluded parcel

and reserve is 3,250 acres, more or 1008. :

cel of land cobprises the Harbel Area of

Said par
pYantatione of the Firestone

Da Plentations'of the, Firestone.
Plentations Company, paid Barbel Aree having a groso area
of Thirty Thousand Seven Hundyed (30, 700) acres, wore or leas,
and after duduoting the said excluded parcel end reserve, a6
has o net area of Twenty-Seven

hereinbefore set forth,
eventy (27,470) aczes, more oF less.

Thousand Four Bundred §

ption axe true azimuths,

All azimuthe in thie deseri
koned ina jelockviae

unless othervise degiggated, and are rec
9 true South around by Weet to

direction ‘continuously fro
Weat 90%, Noxth 280%, at

560°, true South being O° oF 350°,
She latitude and longitude of
ances of the courges

‘Baat 270°. tho: Coibdre end
the azicuthe and dist
om tha achene of second

in thig deecription
vere determined fr order triangulstion
i wan, otarted, (rae the

ovenithia arear The scheme,

line *Creyn-Coffee" of the Liberian Boundary Commission's
arc of triengulation.,All positions, lengtha end ezinuths
given in thie déséription ere therefore dependent on the
positions of Cryon and Coffee and:the length and azimuth of
the line "Cryon-Coffee" as furnished in 1928 by Mr. Ben -
Povell, Chiof Engineer of the liberien Boundary Survey.

_ 3. Under lease end sublease dated the 26th day of
Decender 1939 dy. and between GOVERNMENT, lessor and mublessor,
and Firestone, lessee and sublessee, of 2 “tract of land |
approxinating 200 acres adjacent to the ‘Sarmington River da'
Montserrado County; said leese way probated on January 23,
1940 and ip registered in Yoluse 50, Pages 753-765 in the
xrécords: maintained by the Regiatrer of said county:

Beginning at a point on the veot (right) bank of the
Farmington River called Corner "Fh; said Corner "FP"
4s further described ag being the point of incersection
of the west (p4eot) bank ‘of the Parmington River and.

a line South O° 22' 50" West from.Corner six (6) of
Preaident Barclay’s Plantation es’ shown in the ‘lease
from the GOVERNMENT to Firestone, dated

November 24, 1936, of the tract of land containing
27,400 acres, moze or less, know, as the Harbel Area .

ae

of the Du Plantations; thente South 0° 22' 50" West to
Cornex E two (£2) on the east (left) bank of the
Farnington River; thence in a meendering line upstrezn~
along the enact (left) bank of the Farmington River to
Corner E one (El); Corngr El is further described es
‘ veing the point of intersection of the east (left) bank |
of the Farmington River and the line-South 43° 121 49"

to Corper Gon the weet (sight) bank of the Farmington
River; thence in a meendering line downstreem along the
vest (right) benk of the Feraington River to Corner Fj"
veginaing, and containing one hundrod «
"All above bearings are:

the plece of
twenty (120) acres more or less.
magnetic end are on the gape detun es shown on the seid

Hexbel Are2 lease dated Novender 24, 1936.

Tho land herein described 4a aloo graphicelly ahown upon

the plan marked Annex "A" which by {hig reference ie incorporated

herein aa a part hereof,

Beginning at a concrete mommment and Corner number one
(#1) said Coradr number one (#1) io described se being

S 64° 441 45" Be distance of 9282.0 foet frem Corner

nunder five (#5) of President Barclay's Plantation ca

ahown in the lease’ from GOVARNMENT to Firestone dated

November 24, 1936, of the tract of Jand containing 27,400

aczes) nore or lees, knotn as the Herbel Area of the De .
Plantations (as shown by drawing I-23 attached to seid ,
lease); thence from aforesaid Corner minber one (#2)

& 74° 26! 40" Eo distance of 1266.2 feat to o conexete
monument and Corner number two (#2); thence § “60° 45"

10" Ea distance of 1328.3 feet to a concrete monument
and Corner number three (#3); thence S 7° 59! 28" Wa’
ddetance of 582.7 feet to a concrete monument and Corner
number foux (#4); thence S 69° 08! Ba distance, of 1334.3
feet, wore ox leas, to a concrete nonument and C 7
nunber five (#5) whieh Comex number five (#5) is o
went (right) bank of the Yernington River; thence in a .
tieondering line down stream‘along the weet (xi ght) pank -
of the Farmington River 5,810 feet, more orlesa, to a

concrete monument.and Corner number. aix (76), which Corner

pumber. eix (#6) is on the vest (xight) dank of the

Farmingtou Hiven; thence MW gle 13! 32" Wa distance of

1033.1 feet, more or less, to s concrete monument and:

Comer number seven (#7); thence N 57° 15! 51" Ea

9 feet-to.a concrete monument and Corner
said pazcel of

nthe (79.3), acres,

ic’ and are.

bv.

2 the

distance of 515-
pumber one (#1) the place of beginning.
Land contains eventy-nine and three te
All above’ bearings, are magnet.
§ those shown in the Harbel Area léaae.
ner

pore ox less.

on the same datun.a
etween Corner number four (#4) and! cq

pproxinate, The
) and Comer nunber

The distance b
numer five (#5) as stated herein ta 2:
distance between’ Corner nunber six (#6
aeven (#7) es otated here 1s approximate,

;
i
}
1
1

- 16 +

This technical description, as graphically shown upon the
plan parked Annex "A" which by thia yeference is 4ncoxporated
herein ag a part hereof, is nade subject to verification and
correction vy a field survey.

4. Under lease dated the 8th day of March 1940 by and
between GOVERNGUT, lonoor, end Fireetone, lessee, of a tract
of lend approxinating 3,083 acreo of lend in Jackson, Cryon,
Tetemah ahd, Yeh Reserves in Mcntserrado County, which said
iease Waa probated on March 14, 1950 and de registered in
Volume 50, Peges 908-920 in the records maintained by the,
Regletrar of said county:

Parcel one (1): Jackson Reserve beginning at a concrete
monument. which io Corner Number Eighteen of Du Plantation
Survey and ie the intersection of the nogthorly line of |
said reperve end the Du River} thence in azimth 253° ~
06" ~ 23", a distance of 8794 feet to a concrete monument
which 1s Corner Number Seventeen of Da Plantation Survey
end the N. W. cornex of said reserve; thence in azimuth
342° ~ 29", a dintance of §296 feet to a concrete, monument
and the’S. W. corer of seid xeverve; thence in azimith
252° = 33', a distance of 9608 feet to a concrete monument
on the west bank of the Du River, and ia the S. E. comer
of said reserve; thence in a northerly direction with the
meanders of the Du River to the place of beginning, paid
parcel of land containing 1123 acres, more or leea.

Yercel two (2)+ Cxryon Town Reserve beginning at'a point
vhich fa the N. E, corner of said reserve; thence in

azimth 73° - 12', @ distance of 5148 feet to a concrete

monument and the N. W. corner of said reserve; thence in

azimuth 342° - 29', a divtance 3563 feet to a concrete

monument and Corner Number Ona of Cryon Town and Bazen

Reoerves; thence in azimth 342° - 37’, @ diatance. of 1778

feet to & concrete monument and the S. W, éornor of uaid Of
reserve; thenge in szimith 252° - 42', and along tho
northerly line of Bazon Reserve, a distance of 4319 feet

_ _ Oi
Oe
" under agreement dated March 16, 1935; thence from said

rete nonucent and Corher Murber Tyo of Cryon Tow
& distance

end Zazon Reeerves; thence in azimth 252° - 4a',
monument and the S. E. corner of
corner lics about 5500 feet west
the eget benk of the Iu River

ox the land leased by Firestone
agreement uated Merch 16, 1935;

of 730 Teet to a concrote

How guereate ponuceat

which {0 corner Number 26
frou the GOVERM@Y?T under
thence in szimuth 163* - 36’, 2 @istance of 5317 feet’ to
the plece of beginning, ‘said parce} of land containing 625

acres, more or less. .

Parte? three (3): Tetemah Reserve beginning at a concrete
monument at the HW. E. corner of the reserve, which monument
iu ebout 2100 feet aouthvedt of concrete monument at Cornet
Nunser 17 of the land leased by Firestone from GOVERNMENT

tn

concrete monument at the N, EB, corner of the rene.
ezimth 72¢ - 21', 2 distance of 6644 fect to’a conesete
nonuvent and the N. W. corner of seid reeerve; thence in
azimuth 343° = 11', a dtetance of 6607 foet to 2 concrete
monusent dnd the S, W corier of said reserve; thence in
azimuth 252° ~ 44', @ distance of 5390 feet to e concrete
ponusent end the S: E:' cother of said reserve; thence in
aziouth 162 ~ 38', ¢:distance of 5649 feet to a concrete
wonunent ahd Cormnes’ Number Tvo of said reserve; thenca in
azimuth 252° ~ Ol', ‘a Glatence of 1313 feet to a concrete
monument end Corner Nunber Tiree of said reeerve; theace
in azimuth 162%:-)50', a2 distance of 985 feet to the place
of beginning, said parcel of land containing 845 acree,

moze or ‘less.

Parcel four (4): Yeh Reserve beginning at a concrete
monument which 4a the N, 3, corner of said reserve end on
the veat bank of the Du River, vhich monument lies appro

rately 14,000 feet south of cotner No. 24. of the lend

r=)
az

leased by Firestone fron COVED, on Marek 16, 1935;
a distance of 6,642 feet to
. corner of gaid reserve;
o distance of 3,974 feet to

commer of asid renerve;

thence in azinuth 254° - 27

a conorete monument and the W.
thence in asinuth 163° - 40';
a concrete monunent aod the S.¥.
thence in azimuth 113° - 05', a distance of 2587 feet to a
concrete monument 2t the intersection of. the Du River ond,
aforesentioned line ard ig the S.B, corner of said reserves:

thence in @ northerly direction and elong the neendexs of ’
place of beginning; said parcel of

the Du River to the
a

“lend containing 499 acres, pore ox less.

dated the 215t dey of Februery 1941 by

5. Under lezso
lessor, end Firestone, lessee, of a8

ane betveen GOTEURES

treet of lend vrorontneteny 3 2,326 eeres in the Bazon, Bots,
Bovrenkong, Gobekong, Tobi end Troya Resczves, Montogrrada
County, which said leese ven probated on March 4, 1944 and. ta

registered in Yolume 51, Pages 313-324, in the records ‘pain-

tained by the Registrer of said county?
Parcel one (1): Bazon Reserve veginning at 2 conerete monu~

ment which 1s tho S.W, corner of the Cryon Town Reserve;
thence in azimuth 162% - 37', end elong the westerly line.
of Caren Town Reserve, = distence of 1778 feet to a ¢on~
crete nonument,end Corner Yumbex One of Said reserve; thence

th 72° = 1G', 2 distance of 1675 foot to a concrdfe
the N.W. corner of said reserve; thence in
- 02', @ distance of 5857 feet to = concrete

fa asics
mopusent and

agimath 342°
poranent and the S.W corner of said reserve; thence in

azimuth 252° - O1', a distance of 6119 feet to a concrete
monument and the S,E. corner of gaid reserve; thence in
azigeth 159° - 591, a distance of 4023 feet to a concrete
zonunent in the southerly ling of the Cryon Town Reserve

acd Commer Mumber vo of said reserve; thence in azimuth

252° = AG’, along the southerly line of Cryon Town Teserve, af
a €istance of 4519 feet to the plece of beginning, said Ie

parsed of lend contnining 631 scres, more or less,
an

3
Parcel tvo (2): Bot Reserve beginning at a concrete
monument which 4 the H. 8. corner. of said reserves:
thence in azimouth 72° - 48', a diotence of 2588 feet

to s concrete monument and the H. W. corner of said
revere; thence in orinuth 342% ~ 451, a distance of
5317 feet to ao codcrete monument and the S, W. cornet
of said reserve; thence in azimuth 252° - 17', 9

1 distance of 2595 fect to a concreté monument and the

§. E. corner of sadd’resexve; thence in avimth 162° * 7m
- 39', a distance of 5253 feet to the place of .
veginaing, daid parcel of lend containing 313 acres,

' ., pore or less.

Parcel three: (3): Hovrankong Reserve beginning at 6
coneréte monument which 19 the U. E. ‘corner of said
xesexve; thence in azimuth 74° - 42', a distance of
2309 feet td’a concrete nonuncnt sad the N. W. corner
of said teserve; thence in aziouth 334° - 28%, 6
“Aptance of 5212 feet to a coneréte monument and the
Be W. corner of paid recerve; thence in aziguth 258°
- 12", 8 distance of 3679 fret to 2 concrete monument
» ang the $.B. corner of oaid reserve; thence in azimuth
gir - 201) "a aiatance of 5725 feet to the place of
“Degithing, said parcel of leat containing 349 acres,

more ox leas. e
Parcel four (4): ‘Gobikong Reserve beginning ot a
“gonerete monument which is the H. B, comnex of said
“ pesorve end on the vest dent of the Du Rivers thenoe in
azimith 74°, = 24", a distance of 5716 feet to a concrete
mornaent Bn tne east donk of the Ba River and ia the ¥. We
comies‘of ‘aid ‘cescrve; thence in s southerly direction
end‘yith the:meandera of the Ba River to ite junction vith

the Du River-which is the southwesterly commer of said” qn

+ ueserve; thehce! in on easterly direction and with the
meandera~ ofthe Du River to the place of beginning, said Het

4 parcel’ of? lend containing 486 acres, more oF less.
Parcel five (5): Tobi Bovorve beginning at a monument vhich
da the-H, §, comer of naid reserve; thence in azimuth

72% =.36!, a distance of 4149 fact toe concrete monumert
and tho ¥.°W, corner of sald resorve; thence in azimuth

3d2% - 42', a diatance of 4Q4B feet to a concrete monument
and the S. W. corner of said reserve; thence in azimuth

a distance of 4161 feet to a concrete sonunent
end the 8. 2, zormer of said reserve; thence in aziouth
162° = 31t, ew distance of 4038 feet to the place of be
ginning, seid parcel of lend containing 386 acres, more or

less. . om

Parcel eix:(6):. Troya Reserve beginning at a concrete nonu-
mont vhieh’is the %; E. corner of said regerve; thence in
cozdmath 73° ~ O71, a distanée of 2914 feet to s concrete
onunent on the cast dank of the Ba Rivex end ig the M, W.
corner of paid reserve; thence in a. southerly, direction

and vith ‘the meanders of the Ba River te a,conerote wonu~
sent vhich, Lo the S, ¥, corner of said regerve; thence in

avimth 252* - 46', 3 diatance of. 1625 fect to a- concrete
thence in

monument “and the S, E, corner of said reserve;
azimuth 163%; Ol", o distance of 2929 feet to the place
“of beginning, said parcel of land contsining 160 acres,

more o» less. ‘ 7

6. Under lease dated the BEd day of June 1942 by and
Detveen GOVERNMENT, lessor, and Firestone, lessee, ofa
tract of land approxinating 6.9 acres in the. Du River area,
Montserrado County, which waid lease wae probated on August 4,
1942 end do registered in Yolume 52, Pages 68-69, in the
records maintained by the Registrar of said county:

Starting from B, point vhere “the center line of the present
round intersect the left-hand phote, line of the Junk River,
which point ‘ba survey atation 204 plus 34 on the survey

of the present road; thence 500 feet downstream along the

Joft shore line of the Junk River to a point called corner
#1 end the place of pveginning; seid corner #1 being on the
left dank of the Junk River at low vater line; thence

&

- 23e

) following the left bank of the

egeterl~ (dovnstream’
to a point talled

Junk Fiver 600 feet, more or lusty
thence North 20° Bast 590 feet to a point

syyuthence weaterly 600 feet on a line
x to a point

corner #2;
called corner i
lel to the shore line of the Junk Rive:
‘thence South 20° Weat 500 fert to
and containing

peral.
called corner #4;
#1 and the place of deginhing;

corner
pately 6.9 acres of land.

approx

“q, Under lease dated the tet day of March 1944 by

and dotween GOVERNMENT, Lessoz,
of land approximating 104 2

and Fireotoney hessee, of
ores adjecent to the

2 tract

Gezon, Reserve, which lease was probated
on June 21, 1945 and is
255-257, in the records paintoinea by the Registrar

Nonteerrado County,
pegistered in Volume 56, Pages
of said

county’t 4
Beginning at a concrete monanent whichis the Northesst
Corner of said property. Thence South 15° = 12! Hast

“. 4219 feet toe point. Thence South 74° - 44! Meet a
distance of 1076 feet to a point. Thence North 15°
“= 12! West 4190 feet to a point, ‘Thence Forth 73° ~ ‘1!
76 feet to the place of beginning said parcel of

East 10°
ore or, less.

land containing 404 eores BD

APPENDIX It

DEPRECIATION RATES
TOO —
assets CATEGORY | RATB/ESTIMATED |  MeTHOD OF DEPRECIATION

Heavy Machinery

30 percent

Per Section 204 of the “Revenue Code

of Liberia (2000)”

Light Machinery,
| including furniture

40 percent

_
Per Section 204 of the “Revenue Code |

of Liberia (2000)” :

Asset-by-Asset basis; straight line

Asset-by~Asset basis; straight line
Asset-by-Asset basis; straight line

bas
Trees : 15 yrs.
beginning year of planting
| Buildings 10 yrs.
Intangible Property 3 yrs..
Fixtures 3yrs.

Asset-by-Asset basis; straight line

FINAL
o

APPENDIX IH

PRODUCTS SUBJECT TO MODIFIED IMPORT DUTIES;
VOLUMETRIC LIMITATIONS

List of roved Capital Goods

Agricultural Machinery & Equipment - All Types (including but not limited to farm tractors,
wagons, rotovators, backhoes, diggers, plows, irrigation equipment, mowers, power saws)

Communication Equipment - All Types (including but not limited to telecommunications
equipment and devices, radio and satellite communications equipment, transmission towers and
cables) E

Environmental Systems, Equiprient, and Construction Materials - All Types (including but not
limited to pumps, pipelines, agitators, tanks, materials for tanks and other system requirements)

Fire, Safety, and Security Equipment ~ All Types (including but not limited to fire trucks, fire
extinguishers, alarm systems, fire fighting and safety equipment) .,

General Construction Plant, Machinery, & Equipment — All Types (including but not limited to
asphalt plant, brick making machines, mixers)

Heavy Machinery and Equipment — All Types (including but not limited to bulldozers, graders,
loaders, excavators, cranes, compactors, skidders)

Industrial Plant Machinery and Equipment - All Types (including but not limited to rubber

processing plant machinery and equipment, chemical handling systems and equipment, oxygen
plant, conveyor systems) wr

Laboratory Equipment and Appliances — All Types (including but not limited to plastimeters,
autoclaves, titroprocessors, analytical equipment, glassware) .

Maintenance Workshop Machinery and Equipment — All Types (including but not limited to air
compressors, welding machines, lathes, grinders, machine shop equipment, hydraulic lifts and
presses) topes it

Material Handling Equipment ~ All Types (including but not limited to forklifts, container side
loaders, bobcats)

Power and Steam Generation Plant, Machinery, Equipment — All Types (ingluding but not
limited to generator sets, switéhgears, transformers, transmission lines, boilers, biomass
generators and related machinery, and equipment, control panels)...

gs
Steel structures, beams, reinforcement bars, pre-fabricated building structures, other construction
steel - All Types

Ail'Types
Rubber Wood Processing Plant Machinery and Equipment — All Types

Rubber Wood Harvesting Machinery and’ Equipment -

Vehicles ~ All Types (including but not limited to 4-wheel drive vehicles, pickups, trucks,
tractors, trailers, tankers, buses, articulated vehicles, motorcycles) except Sedans :

Water and Sanitation Machinery and Equipment — All Types

List of Approved Goods and Materials to Meet Social Obligations

Medical Equipment, Appliances, Instruments, Furniture, Pharmaceuticals, Related Parts and
Supplies, and all other materials, equipment, and supplies required to provide healthcare and to
operate hospital and clinic facilities... |,
Vehicles (ambulances and vehicles used for mobile élinics and healthcare transport, and other
vehicles used for hospital/clinic operations and administration).
Education Materials and Supplies, Furniture and Equipment, and all other materials, equipment,
and supplies required to provide education services and to operate schools, libraries, and training
facilities. ‘

vole

Vehicles (school buses and other vehicles used for school system operations and administration).
All building and construction thaterials and supplies used to build and ‘maintain medical facilities,

schools, housing, and related infrastructure (including but not limited to construction steel,
roofing, lumber)

‘ ceegt iat fs i BF mangge
Water and Sanitation Machinery and Equipment aiid related Spare’ parts (including but not ~
limited to wel] drilling rigs, well, pumps, pipes, honey. wagons)

List of Approved Items Used for Production

neg oo} noe

Agricultural and Industrial Chemicals |” ‘ code

Agricultural Tools, Hardware, Materials and Suppli
bud grafting tools and materials, tapping tools an ents, § el
hanging cups, latex cups, buckets, sprayers, cul ‘Slashing iron, rain cb
as such products may be gnanufactured in Liberia and be of af least equal quality, cost and other” *”
commercial attributes when compared to the same products available from international vendors.

PINAL 2 St
a

Construction and Building Maintenance Tools, Hardware, Materials and Supplies - All Types
(including but not limited to electrical materials and’supplies, plumbing and sanitary materials
and supplies, paint, nails, nuts and bolts, fencing materials)

Industtial Tools, Hardware, Materials and Supplies ~ All Types (including but not limited to
hand tools, wheel barrows; safety gear‘and protective clothing, welding supplies, steel sheets,
shafts, bars, rods, wires, pipes, valves, pipes arid fittings, saws and blades, dies, electrodes,
bearings) we ,

Fertilizer ~ All Types required for rubber cultivation ,
Petroleum Products--Lubricating Oil and Grease, Asphalt, Bitumen

Laboratory Materials and Supplies

Non-Capital' Materials & Supplies used for Production - All Types (including but not limited to
power saws, pimps, motors, air conditioners, tanks, small compressors, fans, small scales,

packaging materials and supplies, office supplies and equipment, batteries, uniforms)

Materials & Supplies used for Rubber Wood harvesting, processing, packaging, storage, and
shipping)

Materials & Supplies & Spare Parts used for all types approved capital goods

Volume of Rice Subject to Reduced Tariff During the Rehabilitation Period

For the calendar year 2008, the reduced tariff on rice provided for in Section 20.2 shall apply toa
volume of rice equal to the volume required to provide two one-hundred pound bags of rice per
month to each full time Firestone employee (including ful] time contract employees) for such
year (the “Base Volume”).

For the calendar years 2009 through 2015, the volume of rice subject to the reduced tariff shall
be equal to the following percentages of the Base Volume calculated for each year.

Calendar Year | Percentage of Base Volume

2009
2010
2011
2012
2013
2014
2015

The Base Volume for each year shall be the total derived by adding together the number of full
time regular and contract employees of Firestone Liberia during each month of such year and

FINAL 3
multiplying the sum of that addition by two. No part time employee, whether regular or contract,
nor any employee not retained for at least one month in the year shall be counted in computing
the permitted volume of reduced duty imports, Estimates may be used when necessary provided
that any estimated volume is reconciled within 30 days after the end of each calendar year to the
actual volumes permitted by this provision for such year and the volumes for the current calendar
year are so adjusted or in the case of the last year of the Rehabilitation’Period the full tariff is
paid on any volume in excess ofthe amount permitted by this provision. All employment
numbers including any reconciliation shall be reported by Firestone Liberia to the Minister of
Finance monthly. Such numbers and the volume of reduced duty imports shall be subject to

audit by the Ministry of Finance, ‘ oe

Volume of Gasoline and Diesel Oil Subject to Reduced Tariff During the Rehabilitation
Period .

During the Rehabilitation Period the reduced tariff on fuel shall be applicable to those amounts
of gasoline and diesel used directly in connection with Production. Actual volumes of such use
shall be reported monthly to the Ministry of Finance or at such other interval as may be agreéd
between the Ministry of Finance and Firestone Liberia. Such numbers and the volume of
reduced duty imports shall be subject to audit by the Ministry of Finance.

Fah Ge ergy

FINAL 4
Appendix 1V

SUMMARY OF NEW HOUSING DIMENSIONS

Bedrooms
Number
‘Dimensions (ft)

Area (sq ft)
Total Area‘(sq fi)

Living Room
Dimensions (ft)
Area (sq ft)

Kitchen
Location
Dimensions (ft)

Area (sq ft)

Bath/Toitet
Location
Dimensions (ft)
Area (sq ft)

Porches

Number
Dimensions (ft)
Asea (sqft)

Total Area (sq ft)
Covered Veranda
Dimenstons (ft) >
Area (sq ft)

Total Covered Area
Avea (sq ft)

APPENDIX IV

HOUSING STANDARDS

Labor Units
(Quadruptex)

2
12x9

108
216

15'4° x9
138

External
(Separate Bldg)

Extemal te
(Separate Bidg)

435

Proposed H/M Units
(Duplex)

a

12x10

120

240

18x12
218

Intemal
12'8" x 610"

87

1614" x4
65:

“612 |

OS Units
(Single)

2

42x 1310"
166

392

20°6" x 11
26 a

internat
13°10" x6

83

1
1126

172" x 4'8"
80

a
Nunpueddy

~ o 3 3-11 4 t—3 5 a7 x Nt Fa Fi
; i rT Or} Fg * _
« soe Same - meee Eeccearenee ee ws .
aa eee ances BY {
. a eee — ae a . |
Y . | '

Appendix IV
eco Reon

! FIRGSFONE LIGERIA
Pag 441 Of Sn
9. Liberian services and goods purchased_ | MOF Annually** _|

10. Unaudited financial statements MOF Quarterly
11, Audited financial statements “MOF Annually
12. Payments to affiliates, dividends, “| MOF Annually

interest, services, other

wey

1. School enrollment by level MOA, MOF ; Annually***

2, Housing: No. of existing houses by MOA, MOF Annually***

category, including no. and cost of ° a
houses built in accordance with housing
development plan since last report :

3. No. of existing wells and latrines, MOA, MOF Annually***
including no, and cost of wells and
latrines built since last report

4, Health (no. of hospital beds; no. of MOA, MOF Annually***
clinics; no. of patients; expenditures)

5. PPD report (including no, and MOA Quarterly
description of arrests and incidents)

6. Environmental conditions of workshops }| MOA Annually
and plant (settling pond health) a

7. Environmental incidents MOA Immediately upon

occurrence
8. Compliance with collective bargaining MOA ‘ Annually

agreements .
9. Occupational.safety (accident reports MOA marterl]:

Notes: * Combine as one Statistical Monthly.Report
** Combine or part of Annual Statistical Report
*** Combine as one Annual Report ,

out sake woe oy

ian iM

Qyt
APPENDIX V

FIRESTONE ACTIVITY REPORT

Ministry of Agriculture (MOA) and

Ministry of Finance (MOF).

}, Production:(erop production; purchased
rubber volume; factory output b grade

report on implementation, e.g- number of
scholarships) o>
Financial

2. Replanting Program (existing no. of MOA, MOF Annually***
acres planted; update.as to how many
acres replanted; capital budget for .
replanting) :
3, New land brought under production MOA, MOF .
4, Volume of rubber wood production and MOA, MOF Monthly*
exports by grade and price ‘ .
5. No. of stumps distributed to small TMOA, MOF , Annually**
holders
6, Employment {nformation, including ~ MOA, MOF Annually**
payroll, headcount of employees by
category and number of contract ;
employees.
7. Training development program (status MOA,. MOF ‘Annually**

Turnover Tax Return Form

cope |r

Annual Rubber Concession Statistical ~~
Questionnaire

4, Rubber Concession Quarterly Return
5. Export prices by grade; export volume by
grade
6. Derivation of purchase and export prices
for latex and coagulum

MOA;‘MOF Annually**
MOA, MOF uarter):
MOF Monthly

|

7, Amount of taxes withheld under
Liberian law from Liberian rubber
farmers

MOF

MOF | Monthly
Monthly Withholdings Tax Form: {| MOF Monthly ss

Monthly

Monthly

|
baal

Number of Liberian rubber farmers and
other rubber farmers from whom rubber
was purchased

MOA, MOF

—_—_|_—
Monthly

PINAL
APPENDIX V1

UNSTABILIZED TAXES AND DUTIES!

Tax or Duty

Rate
As of July 1, 2007

Customs User Fees

Goods and Services Tax

=

1.5 percent

T percent

Duties Imposed on Imports and Exports

‘As provided in Tariff Schedules First,

Second, and Third of the Revenue Code
of Liberia (2000)

Excise Tax

T Only as provided in Sections 1100, 1120,
1121, 1122, 1140, 1141 of the Revenue
Code of Liberia (2000)

1 No

se

te that no Regulatory Fees are shown aince all Regulatory Feeg applicable as of

July 1, 2007 are nominal in amount and based on cost. Such Regulatory Fees do not enter into the"
computation of adjustment pursuant to Section 20.16.

FINAL

APPENDIX VII

SUPPLEMENTAL AGREEMENT

» bed gs
‘THIS SUPPLEMENTAL AGREEMENT IS MADE ON THE nhony OF
FEBRUARY, 2008.

BETWEEN

(1) BFS Diversified Products, LLC, a Delaware limited liability company (hereinafter
referred to as “BFDP”); and

(2) The Republic of Liberia, through its Government, represented by the Minister of
Agriculture andthe Minister of Finance (hereinafter referred to as ““Government”).

BFDP and Government are sometimes jointly referred to as the “Parties”, and each is sometimes
referred to as a “Party”.

WHEREAS:

(A) Government and Firestone Liberia, Inc. (“Firestone Liberia”) are parties to a certain
Amended and Restated Concession Agreement dated as of February_, 2008 (the
“Amended Agreement”).

(B) _ Firestone Liberia is a wholly-owned second-tier subsidiary of BFDP;

(C) _ Firestone Natural Rubber Company, LLC, limited liability company incorporated under

the laws of Delaware and a wholly owned subsidiary of BFDP, together with Firestone

Liberia and Government is a party to the 2005 Concession Agreement as defined in the
Amended Agreement, {

(D) Firestone Natural Rubber Company, LLC, pursuant to Section 2 of the Amended
Agreement shall cease to be a party to the 2005 Concession Agreement on the First
Amendment Effective Date as defined in the Amended Agreement, and shall not become
a party to the Amended Agreement.

NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

(l) BEDP hereby represents to Government that this Supplemental Agreement has been duly
authorized and constitutes the legal, valid and binding obligation of BFDP, enforceable
against it in accordance with its terms. a“

1 : .
FINAL ) '
2)

(3)

4)

oy

FINAL,

In consideration of Government entering into the Amended Agreement with Firestone
Liberia, BFDP represents to Government that the fixed assets, including rubber trees, of
Firestone Liberia, are not pledged, mortgaged, hypothecated or being used for collateral
as of the date of this Supplemental Agreement.

In consideration of Government entering into the Amended Agreement with Firestone
Liberia, BFDP irrevocably and unconditionally cqvenants to Government as follows:

@) BFDP will cause Firestone Liberia not to pledge, mortgage, hypothecate or use
for collateral during the Rehabilitation Term and the Regular Term, as such terms
are defined in the Amended Agreement, any of the fixed assets, including rubber
trees, of Firestone Liberia; -

(ii) BFDP will cause Firestone Liberia to remain a wholly-owned subsidiary of BFDP
or of another entity which is wholly owned by BFS Diversified Products, LLC or
which wholly owns BFS Diversified Products, LLC during the Rehabilitation
Term and the Regular Term, as such terms are defined in the Amended
Agreement, unless written consent by the Government is granted pursuant to
Section 23 of the Amended Agreement.

(iii) = BFDP will not create, assume or otherwise permit to exist any pledge, lien or

encumbrance of any of the shares of Firestone Liberia during the Rehabilitation

Term and the Regular Term, as such terms are defined in the Amended
Agreement.

The covenants specifically referred to above shall be hereinafter referred to, collectively,
as the “BFDP Obligations” and each, individually, as a “BFDP Obligation”.

This Supplemental Agreement and the BFDP Obligations hereunder shall not be
affected, impaired, modified or released by reason of (a) the making by Firestone Liberia of
any assignment. for the benefit of creditors or the bankruptcy or insolvency of
Firestone Liberia, (b) any action taken by Firestone Liberia in any bankruptcy or
ingolvency “proceeding, (c) any default by Firestone Liberia under the Amended
Agreement, (d) any change in or termination of BFDP’s relationship with Firestone Liberia,
that occurs in contravention of this Supplemental Agreement or the Amended Agreement, or
(e) the assignment by Firestone Liberia of all or any portion of its interest under the
Amended Agreement; it being agreed that in the event of any of the foregoing, the
liability of BFDP hereunder ‘shall continue hereunder as. if the relevant event had not
occurred.

No failure or delay of Government to exercise any of its rights hereunder according to the
terms’ arid conditions herein shall operate as a waiver thereof, and no partial or single

~éxercise thereof, and no action or nén-action by Government shall preclude any other or

further exércise thereof or shall affect or impair any of the terms of this Supplemental
Agreement.

This Supplemental Agreement shall be effective as of the date hereof and shall expire at the
end of the term of the Amended Agreement as set forth in Section 3 and Section 25 thereof.

QA

2
”?)

(8)

Q)

FINAL

All notices or-other communications in connection with this Supplemental Agreement shall be
served:

(a) Upon the Government, to: The Minister of Agriculture
Ministry of Agriculture
P,©. Box 10-9010
Monrovia
Republic of Liberia

And

The Minister of Finance
Ministry of Finance
P.O, Box 10-9013
Monrovia

Republic of Liberia

(0) Upon BFDP, to: BFS Diversified Products, LLC
‘Attn: General Counsel

250 West 96" Street
indianapolis, IN 46260

With copies sent to: Firestone Liberia, Inc.
: . ‘Attn: The President and Managing Director

Harbel
Republic of Liberia ‘

~ Any Party may, upon prior notice: to the other Party at any time, change the Person (as such

term is defined in,the Amended Agreement) designated to receive ‘Communications (as such
term is defined in the Amended Agreement) from the other Party, the postal or electronic mail
address and/or fax number of the office in Liberia or in the United States authorized to receive
such Communications, or the postal or electronic mail address or addresses and/or fax number

to be delivered.

This Supplemental Agreement shall be governed by and construed, interpreted and enforced
according to the laws of the State of New York, United States of America.

Any proceeding to enforce this Agreement shall be brought by Government in the U.S.
District Court for; the, Squthem District of New! York, Manhattan Division. BFDP and the

Wie any ‘present or ‘future objection to such
venue, and irrevocably consent and submit unconditionally to the exclusive jurisdiction of
such court, The Parties waive their right to a trial by jury. The Parties agree “that final
judgment against either of them in any such action or proceeding arising out of or relating to

gg.
or Son.
this Agreement, shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States of America by suit on the judgment, a certified or exemplified copy
of which shall be conclusive evidence of the fact and of the amount of its obligation.

(10) ‘Inno event may BFDP assign or delegate any of its rights or obligations hereunder without the
prior written consent of Government.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

- ‘ ¥ \
IN WITNESS WHEREOF the Parties have signed and Firestone Liberia has acknowledged this
Supplemental Agreement on the day and year first above written.’

BFS DIV,

IFIED PRODUCTS, LLC
en

By:

Name: wi a> Arb dss
ride Nice Gres: dnt

THE GOVERNMENT OF THE REPUBLIC OF LIBERIA

By: Qo

i
Name: Sn Chess lot

Title; Minister of Agriculture

(east tft

Name: faeisort Moyen

Title: Minister of Finance

ACKNOWLEDGED

wae SWI & Shun Lifter
Me Te done Dawid fs

FINAL,

od

~e
eos

Rubber Development Fund
Proposed Fee Structure

The Government and Firestone Liberia agree that the following fee structure shall be
submitted to the Liberian National Legislature as part of the proposed legislation to amend
the Rubber Development Fund (as described in Section 14.4 of the Amended and Restated
Concession Agreement) and shall be supported by both parties before the Legislature.

Prior Month Average SICOM TSR20 Price RD Fee

Below 60 US cents/DRC Lb. $0.0050 per DRC Lb.
60 US cents but lower than 80 US cents/DRC Lb. $0.0075 per DRC Lb.
80 US Cents but lower than 100 US cents/ DRC Lb. $0.0100 per DRC Lb.

100 US Cents but lower than 120 US cents/ DRC Lb. $0.0125 per DRC Lb.
120 US cents but lower than 140 US cents/ DRC Lb. $0.0150 per DRC Lb.

140 US cents and above/DRC Lb. $0.0175 per DRC Lb.

For the Government of Liberia:

FINAL

It is generally believed that a substantial number of refugees, squatters, trespassers and
other individuals (collectively referred to as “Internally Displaced Persons”) are living’within the
Firestone Production Area without legal authorization, and have been doing so for years, since
the advent of the Liberian civil crisis, Some Internally Displaced Persons haye engaged in acts
of violence, illicit rubber theft or trafficking, or diversion of time, money, and attention, the net
effect of which is to increase the cost of rehabilitating Firestone’s operations and to undermine
the maintenance of peace and order in the Production Area.

In coordination with Firestone and relevant international agencies, the Government of
Liberia therefore agrees to lead the development and implementation within one year ofan
effective, humane, and timely program for relocating and resettling Internally Displaced Persons
currently living within the Production Area, The Government shal} commence efforts related to
such relocation and resettlement program promptly, and shall ensure that its efforts are
adequately staffed and financed so as to be effective. All parties shall use their best efforts to
ensure that the relocated individuals are treated with fundamental human dignity and respect.

For the Government of Liberia:

By: ae

Title: ou denR
Date: eh. 2zy 280)

e Liberia, Inc. ‘ if %

For Fireston
By.
Title: a che

Date: Eel. 43. _ [emt Deyeste 4 | :

FINAL
a3

curity of P. ©

The Government of the Republic of Liberia remains committed to taking all
necessary and appropriate steps to assure security in the rubber industry including the
protection of the security of all individuals working or otherwise engaged in the industry.
To this end the Government has worked together with the Liberian rubber sector to
develop a comprehensive plan (the “Rubber Sector Security Plan”) to deter illegal
activities in the rubber industry, The Rubber Sector Security Plan is attached to this
letter. It is intended to provide security and civil order in the industry including within
and outside the Production Area of Firestone to help ensure the safety of Firestone’s
employees, their dependents, and other people in the vicinity connected directly or
indirectly to Firestone or the Firestone Plantation, and Firestone’s property.

The Government of Liberia shall fulfill its obligations as the sovereign power in
Liberia to address security tisks and issues in accordance with the Rubber Sector Security
Plan as such may be modified from time to time to take account of changing
circumstances by promptly assigning specific responsibilities to its law enforcement and,
as may be warranted and appropriate, military authorities and UNMIL to quickly resolve
identified security problems. Such risks and issues include, but are not limited to (i)
political and civil disorder, (ii) recurrence of the civil instability and disorder of the
general type which occurred from 1990-2003, (iii) the presence of unauthorized armed
persons, (iv) theft of rubber, (v) individual criminal offenses, (vi) labor unrest, or (vii)
potential terrorist activity. The Government pledges to prosecute vigorously any person
who commits crimes violating the personal security and other human rights of persons
engaged in the rubber industry including, Firestone’s employees and their dependents.

For its part, Firestone Liberia pledges that it and its Plantation Protection
Department will fully cooperate with the Government to implement the security plan and
to ensure that security is maintained within the Plantation, The patties to this letter
recognize, however, that the Plantation Protection Department cannot on its own ensure
security in the face of current major security issues, such as the continuing presence of
armed persons within the Production Area and the need to relocate and resettle thousands
of internally-displaced persons currently living within the Production Area. This Side
Letter shall not affect the Government’s obligations under Section 4.7 of the Concession
Agreement.

For the Government of Liberia:
it
